 

Exhibit 10.1

 

Execution Copy

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of December 23, 2019 (the “Effective Date”) by and among Idera
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and the
purchasers listed on the signature pages hereto (each a “Purchaser” and together
the “Purchasers”). Certain terms used and not otherwise defined in the text of
this Agreement are defined in Section 11 hereof.

 

RECITALS

 

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”),
and Rule 506 of Regulation D promulgated by the United States Securities and
Exchange Commission (the “Commission”) under the 1933 Act; and

 

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company, (i) shares of Series B1 Convertible
Preferred Stock, par value $0.01 per share (the “Series B1 Preferred Stock”),
having the relative rights, preferences, limitations and powers set forth in the
Certificate of Designations, Preferences and Rights of Series B1 Convertible 
Preferred Stock, Series B2 Convertible Preferred Stock, Series B3 Convertible
Preferred Stock and Series B4 Convertible  Preferred Stock in the form attached
hereto as Exhibit A (the “Certificate of Designations”), (ii) shares of Series
B2 Convertible Preferred Stock, par value $0.01 per share (the “Series B2
Preferred Stock”), having the relative rights, preferences, limitations and
powers set forth in the Certificate of Designations, (iii) shares of Series B3
Convertible Preferred Stock, par value $0.01 per share (the “Series B3 Preferred
Stock”), having the relative rights, preferences, limitations and powers set
forth in the Certificate of Designations, (iv) shares of Series B4 Convertible
Preferred Stock, par value $0.01 per share (the “Series B4 Preferred Stock”),
having the relative rights, preferences, limitations and powers set forth in the
Certificate of Designations and (v) warrants in the form attached hereto
as Exhibit B (the “Warrants”) to purchase (A) shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) or (B) upon the
satisfaction of certain conditions set forth therein, shares of Series B1
Preferred Stock, in accordance with the terms and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

 

SECTION 1.     Authorization of Securities; Payment of Option Fee.

 

1.01    The Company has authorized the sale and issuance of shares of Series B1
Preferred Stock, Series B2 Preferred Stock, Series B3 Preferred Stock, Series B4
Preferred Stock and Warrants on the terms and subject to the conditions set
forth in this Agreement. The shares of Series B1 Preferred Stock, Series B2
Preferred Stock, Series B3 Preferred Stock, Series B4 Preferred Stock and
Warrants sold hereunder at the Closings (as defined below) shall be referred to
as the “Securities.”

 



 

 

 

1.02    On the First Closing Date, each Purchaser will pay the option fee set
forth opposite such Purchaser’s name on Schedule I hereto (the “Schedule of
Purchasers”), which represents $0.125 for each share of Common Stock underlying
(i) the Series B2 Preferred Stock and accompanying Warrants, (ii) the Series B3
Preferred Stock and accompanying Warrants and (iii) Series B4 Preferred Stock
and accompanying Warrants issuable hereunder (the “Option Fee”). In the event
the Company does not receive the Required Shareholder Approval on or prior to
December 31, 2020, the Option Fee shall be returned to the Purchasers within
five Business Days after such date.

 

SECTION 2.    Sale and Purchase of the Securities.

 

2.01    First Closing Securities. Upon the terms and subject to the conditions
herein contained, the Company agrees to sell to each Purchaser, and each
Purchaser agrees to purchase from the Company, that number of Securities set
forth opposite such Purchaser’s name on the Schedule of Purchasers under the
heading “First Closing” (the “First Closing Shares”) for the purchase price to
be paid by each Purchaser set forth opposite such Purchaser’s name on the
Schedule of Purchasers, for aggregate gross proceeds of $3,896,018. The Series
B1 Preferred Stock shall have a stated value of $152 per share of Series B1
Preferred Stock and shall be convertible into Series B1 Preferred Conversion
Shares at a conversion price equal to $1.52 per Series B1 Preferred Conversion
Share, subject to adjustment as provided in the Certificate of Designations. The
Warrants accompanying the Series B1 Preferred Stock shall be exercisable for
2,368,400 Common Warrant Shares and shall have an exercise price of $1.52 per
Common Warrant Share (or, if the holder elects to exercise the Warrants for
Series B1 Preferred Warrant Shares, $152 per Series B1 Preferred Warrant Share),
subject to adjustment as provided in the Warrants.

 

2.02    Second Closing Securities. Upon the terms and subject to the conditions
herein contained, the Company agrees to sell to each Purchaser, and each
Purchaser agrees to purchase from the Company at one or more Closings, that
number of Securities set forth opposite such Purchaser’s name on the Schedule of
Purchasers under the heading “Second Closing” (the “Second Closing Shares”) for
the purchase price to be paid by each Purchaser set forth opposite such
Purchaser’s name on the Schedule of Purchasers, for aggregate gross proceeds of
$15,000,120. The Series B2 Preferred Stock shall have a stated value of $152 per
share of Series B2 Preferred Stock and shall be convertible into Series B2
Preferred Conversion Shares at a conversion price equal to $1.52 per Series B2
Preferred Conversion Share, subject to adjustment as provided in the Certificate
of Designations. The Warrants accompanying the Series B2 Preferred Stock shall
be exercisable for 9,868,500 Common Warrant Shares and shall have an exercise
price of $1.52 per Common Warrant Share (or, if the holder elects to exercise
the Warrants for Series B1 Preferred Warrant Shares, $152 per Series B1
Preferred Warrant Share), subject to adjustment as provided in the Warrants.

 



 

 

 

2.03       Third Closing Securities. Upon the terms and subject to the
conditions herein contained, the Company agrees to sell to each Purchaser, and
each Purchaser agrees to purchase from the Company at the Third Closing, that
number of Securities set forth opposite such Purchaser’s name on the Schedule of
Purchasers under the heading “Third Closing” (the “Third Closing Shares”) for
the purchase price to be paid by each Purchaser set forth opposite such
Purchaser’s name on the Schedule of Purchasers, for aggregate gross proceeds of
$15,000,076. The Series B3 Preferred Stock shall have a stated value of $182 per
share of Series B3 Preferred Stock and shall be convertible into Series B3
Preferred Conversion Shares at a conversion price equal to $1.82 per Series B3
Preferred Conversion Share, subject to adjustment as provided in the Certificate
of Designations. The Warrants accompanying the Series B3 Preferred Stock shall
be exercisable for 6,593,440 Common Warrant Shares and shall have an exercise
price of $1.82 per Common Warrant Share (or, if the holder elects to exercise
the Warrants for Series B1 Preferred Warrant Shares, $182 per Series B1
Preferred Warrant Share), subject to adjustment as provided in the Warrants.

 

2.04       Fourth Closing Securities. Upon the terms and subject to the
conditions herein contained, the Company agrees to sell to each Purchaser, and
each Purchaser agrees to purchase from the Company at the Fourth Closing, that
number of Securities set forth opposite such Purchaser’s name on the Schedule of
Purchasers under the heading “Fourth Closing” (the “Fourth Closing Shares”) for
the purchase price to be paid by each Purchaser set forth opposite such
Purchaser’s name on the Schedule of Purchasers, for aggregate gross proceeds of
$15,000,076. The Series B4 Preferred Stock shall have a stated value of $182 per
share of Series B4 Preferred Stock and shall be convertible into Series B4
Preferred Conversion Shares at a conversion price equal to $1.82 per Series B4
Preferred Conversion Share, subject to adjustment as provided in the Certificate
of Designations. The Warrants accompanying the Series B4 Preferred Stock shall
be exercisable for 6,593,440 Common Warrant Shares and shall have an exercise
price of $1.82 per Common Warrant Share (or, if the holder elects to exercise
the Warrants for Series B1 Preferred Warrant Shares, $182 per Series B1
Preferred Warrant Share), subject to adjustment as provided in the Warrants.

 

2.05    At or prior to each Closing, each Purchaser will pay the applicable
purchase price set forth opposite such Purchaser’s name on the Schedule of
Purchasers (or, in the case of a Partial Closing as set forth in the applicable
partial closing notice) by wire transfer of immediately available funds in
accordance with wire instructions provided by the Company to the Purchasers
prior to the Closing.

 

2.06    If any Purchaser fails to purchase all of the First Closing Shares and
Second Closing Shares set forth opposite such Purchaser’s name on the Schedule
of Purchasers at the First Closing and Second Closing, or in the case of a
Partial Closing, the number of Second Closing Shares allocated to such Purchaser
in the Partial/Second Closing Notice (such Purchaser, a “Failing Purchaser”),
then, effective immediately upon such Partial Closing or Second Closing, as
applicable, such Failing Purchaser’s right to purchase Securities in the Third
Closing and Fourth Closing and any subsequent Partial Closing or Second Closing,
if any, shall terminate and be of no further effect and any Warrants issued to
such Failing Purchaser pursuant to this Agreement shall terminate and be of no
further effect. If any Failing Purchaser fails to purchase all of the Third
Closing Shares set forth opposite such Purchaser’s name on the Schedule of
Purchasers at the Third Closing, or in the case of a Partial Closing, the number
of Third Closing Shares allocated to such Purchaser in the Partial/Third Closing
Notice, then, effective immediately upon such Partial Closing or Third Closing,
as applicable, such Failing Purchaser’s right to purchase Securities in the
Fourth Closing and any subsequent Partial Closing or Third Closing, if any,
shall terminate and be of no further effect and any Warrants issued to such
Failing Purchaser pursuant to this Agreement shall terminate and be of no
further effect.

 



 

 

 

SECTION 3.     Closings. Subject to the satisfaction of the closing conditions
set forth in Section 7:

 

3.01    the closing with respect to the transactions contemplated
in Section 2.01 hereof (the “First Closing”) shall occur upon the satisfaction
of the closing conditions set forth in Section 7 (the “First Closing Date”); and

 

3.02    the closing(s) with respect to the transactions contemplated
in Section 2.02 hereof, shall occur at the BBA Purchasers’ sole and absolute
discretion. The BBA Purchasers may elect to close in one, two or three Closings
(any Closing that is for less than all of the then-remaining Second Closing
Shares, is referred to herein as a “Partial Closing” and the Closing at which
all of the Second Closing Shares are issued, including any issuances at prior
Partial Closings, if any, is referred to herein as the “Second Closing”) at any
time following the Company’s filing of an amendment to its Certificate of
Incorporation with the Secretary of State of the State of Delaware to effect the
Required Shareholder Approval (such filing date being referred to herein as the
“Trigger Date”) and prior to the later of (i) the 9-month anniversary of the
Trigger Date and (ii) the tenth Business Day following the ORR Data Announcement
(the “Second Closing Outside Date”). In the case of a Partial Closing, each
Purchaser shall purchase its percentage of its Second Closing Shares that is
equal to the percentage of the aggregate number of Second Closing Shares being
issued and purchased at such Partial Closing. Each of the Partial Closings, if
any, and the Second Closing shall be held on or before the fifth day following
delivery of written notice (the “Partial/Second Closing Notice”) by BBA
Purchasers to the Company and the other Purchasers (the “Partial Closing Date”
or “Second Closing Date”, as the case may be), or at such other date as the
Company and BBA Purchasers may agree, remotely via the exchange of documents and
signatures, which Partial/Second Closing Notice shall set forth the applicable
Partial Closing Date or Second Closing Date and, in the case of a Partial
Closing, the aggregate number of Second Closing Shares to be issued in such
Partial Closing and the number of Second Closing Shares to be purchased by each
Purchaser and the applicable purchase price for each Purchaser in such Partial
Closing; and

 

3.03       the closing(s) with respect to the transactions contemplated
in Section 2.03 hereof, shall occur at the BBA Purchasers’ sole and absolute
discretion. The BBA Purchasers may elect to close in one, two or three Closings
(the Closing at which all of the Third Closing Shares are issued, including any
issuances at prior Partial Closings, if any, is referred to herein as the “Third
Closing”) at any time following the Trigger Date and prior to the 15-month
anniversary of the Trigger Date (the “Third Closing Outside Date”). In the case
of a Partial Closing, each Purchaser shall purchase its percentage of its Third
Closing Shares that is equal to the percentage of the aggregate number of Third
Closing Shares being issued and purchased at such Partial Closing. Each of the
Partial Closings, if any, and the Third Closing shall be held on or before the
fifth day following delivery of written notice (the “Partial/Third Closing
Notice”) by BBA Purchasers to the Company and the other Purchasers (the “Partial
Closing Date” or “Third Closing Date”, as the case may be), or at such other
date as the Company and BBA Purchasers may agree, remotely via the exchange of
documents and signatures, which Partial/Third Closing Notice shall set forth the
applicable Partial Closing Date or Third Closing Date and, in the case of a
Partial Closing, the aggregate number of Third Closing Shares to be issued in
such Partial Closing and the number of Third Closing Shares to be purchased by
each Purchaser and the applicable purchase price for each Purchaser in such
Partial Closing; and    

 



 

 

 

3.04   except as set forth below, the closing(s) with respect to the
transactions contemplated in Section 2.04 hereof, shall occur at the BBA
Purchasers’ sole and absolute discretion. The BBA Purchasers may elect to close
in one, two or three Closings (the Closing at which all of the Fourth Closing
Shares are issued, including any issuances at prior Partial Closings, if any, is
referred to herein as the “Fourth Closing” and, together with the First Closing,
the Second Closing and the Third Closing, the “Closings” and each a “Closing”)
at any time following the Trigger Date and prior to the 21-month anniversary of
the Trigger Date (the “Fourth Closing Outside Date”); provided, however, that if
at any time following the Third Closing Date, the Company’s Common Stock has
achieved a closing price on the Principal Trading Market of at least $7.60 for
twenty (20) days out of any thirty (30) consecutive day period (the “Achievement
Date”) the Company may elect to terminate the BBA Purchasers’ right to purchase
Fourth Closing Shares that were not issued and sold prior to the Achievement
Date. In the case of a Partial Closing, each Purchaser shall purchase its
percentage of its Fourth Closing Shares that is equal to the percentage of the
aggregate number of Fourth Closing Shares being issued and purchased at such
Partial Closing. Each of the Partial Closings, if any, and the Fourth Closing
shall be held on or before the fifth day following delivery of written notice
(the “Partial/Fourth Closing Notice”) by BBA Purchasers to the Company and the
other Purchasers (the “Partial Closing Date” or “Fourth Closing Date”, as the
case may be and, together with the First Closing Date, the Second Closing Date
and the Third Closing Date, the “Closing Dates” and each a “Closing Date”), or
at such other date as the Company and BBA Purchasers may agree, remotely via the
exchange of documents and signatures, which Partial/Fourth Closing Notice shall
set forth the applicable Partial Closing Date or Fourth Closing Date and, in the
case of a Partial Closing, the aggregate number of Fourth Closing Shares to be
issued in such Partial Closing and the number of Fourth Closing Shares to be
purchased by each Purchaser and the applicable purchase price for each Purchaser
in such Partial Closing; and    

 

3.05    notwithstanding the foregoing, if at any time after the Trigger Date,
the Company does not have a number of authorized but unissued shares of Common
Stock equal to at least the number of Conversion Shares and the Common Warrant
Shares (without taking into account any limitations on conversion of the Series
B1 Preferred Stock, Series B2 Preferred Stock, Series B3 Preferred Stock and
Series B4 Preferred Stock set forth in the Certificate of Designations or
limitations on exercise of the Warrants set forth in the Warrants) (an
“Authorized Share Failure”), then the Second Closing Outside Date, the Third
Outside Closing Date and the Fourth Closing Outside Date shall be extended for
such number of days equal to the number of days such Authorized Share Failure
remained in effect.

 



 

 

 

SECTION 4.    Representations and Warranties of the Purchasers. Each Purchaser,
severally and not jointly, represents and warrants to the Company that the
statements contained in this Section 4 are true and correct as of the Effective
Date, and will be true and correct as of each Closing Date:

 

4.01    Validity. The execution, delivery and performance of this Agreement and
the consummation by the Purchaser of the transactions contemplated hereby have
been duly authorized by all necessary corporate, partnership, limited liability
or similar actions, as applicable, on the part of such Purchaser. This Agreement
has been duly executed and delivered by the Purchaser and constitutes a valid
and binding obligation of the Purchaser, enforceable against it in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies.

 

4.02    Brokers. There is no broker, investment banker, financial advisor,
finder or other person which has been retained by or is authorized to act on
behalf of the Purchaser who might be entitled to any fee or commission for which
the Company will be liable in connection with the execution of this Agreement
and the consummation of the transactions contemplated hereby.

 

4.03    Investment Representations and Warranties. The Purchaser understands and
agrees that the offering and sale of the Securities has not been registered
under the 1933 Act or any applicable state securities laws and is being made in
reliance upon federal and state exemptions for transactions not involving a
public offering which depend upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein.

 

4.04    Acquisition for Own Account; No Control Intent. The Purchaser is
acquiring the Securities for its own account for investment and not with a view
towards distribution in a manner which would violate the 1933 Act or any
applicable state or other securities laws. The Purchaser is not party to any
agreement providing for or contemplating the distribution of any of the
Securities. The Purchaser has no present intent to effect a “change of control”
of the Company as such term is understood under the rules promulgated pursuant
to Section 13(d) of the 1934 Act.

 

4.05    No General Solicitation. The Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television, radio or the internet or presented at any seminar
or any other general solicitation or general advertisement. The purchase of the
Securities has not been solicited by or through anyone other than the Company.

 

4.06    Ability to Protect Its Own Interests and Bear Economic Risks. The
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and is capable of evaluating the
merits and risks of the investment in the Securities. The Purchaser is able to
bear the economic risk of an investment in the Securities and is able to sustain
a loss of all of its investment in the Securities without economic hardship, if
such a loss should occur.

 

4.07    Accredited Investor; No Bad Actor. The Purchaser is an “accredited
investor” as that term is defined in Rule 501(a) under the 1933 Act. Such
Purchaser has not taken any of the actions set forth in, and is not subject to,
the disqualification provisions of Rule 506(d)(1) of the 1933 Act.

 



 

 

 

4.08    Access to Information. The Purchaser has been given access to Company
documents, records, and other information, and has had adequate opportunity to
ask questions of, and receive answers from, the Company’s officers, employees,
agents, accountants and representatives concerning the Company’s business,
operations, financial condition, assets, liabilities and all other matters
relevant to its investment in the Securities. Purchaser understands that an
investment in the Securities bears significant risk and represents that it has
reviewed the SEC Reports, which serve to qualify certain of the Company
representations set forth below.

 

4.09    Restricted Securities. The Purchaser understands that the Securities
will be characterized as “restricted securities” under the federal securities
laws inasmuch as they are being acquired from the Company in a private placement
under Section 4(a)(2) of the 1933 Act and that under such laws and applicable
regulations such Securities may be resold without registration under the 1933
Act only in certain limited circumstances.

 

4.11    Short Sales. Between the time the Purchaser learned about the offering
contemplated by this Agreement and the public announcement of the offering, the
Purchaser has not engaged in any short sales (as defined in Rule 200 of
Regulation SHO under the 1934 Act (“Short Sales”)) or similar transactions with
respect to the Common Stock or any securities exchangeable or convertible for
Common Stock, nor has the Purchaser, directly or indirectly, caused any person
to engage in any Short Sales or similar transactions with respect to the Common
Stock.

 

4.12    Tax Advisors. The Purchaser has had the opportunity to review with the
Purchaser’s own tax advisors the federal, state and local tax consequences of
its purchase of the Securities set forth opposite such Purchaser’s name on the
Schedule of Purchasers, where applicable, and the transactions contemplated by
this Agreement. The Purchaser is relying solely on the Purchaser’s own
determination as to tax consequences or the advice of such tax advisors and not
on any statements or representations of the Company or any of its agents and
understands that the Purchaser (and not the Company) shall be responsible for
the Purchaser’s own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

 

SECTION 5.    Representations and Warranties by the Company. Assuming the
accuracy of the representations and warranties of the Purchasers set forth
in Section 4 and except as set forth in the reports, schedules, forms,
statements and other documents filed by the Company with the United States
Securities and Exchange Commission (the “Commission”) pursuant to the 1934 Act
(collectively, the “SEC Reports”), which disclosures serve to qualify these
representations and warranties in their entirety, the Company represents and
warrants to the Purchasers that the statements contained in this Section 5 are
true and correct as of the Effective Date, and will be true and correct as of
each Closing Date:

 

5.01    SEC Reports. The Company has timely filed all of the reports, schedules,
forms, statements and other documents required to be filed by the Company with
the Commission pursuant to the reporting requirements of the 1934 Act. The SEC
Reports, at the time they were filed with the Commission, (i) complied as to
form in all material respects with the requirements of the 1934 Act and the 1934
Act Regulations and (ii) did not include an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 



 

 

 

5.02    Independent Accountants. The accountants who certified the audited
consolidated financial statements of the Company included in the SEC Reports are
independent public accountants as required by the 1933 Act, the 1933 Act
Regulations, the 1934 Act and the 1934 Act Regulations, and the Public Company
Accounting Oversight Board.

 

5.03    Financial Statements; Non-GAAP Financial Measures. The consolidated
financial statements included or incorporated by reference in the SEC Reports,
together with the related notes, present fairly, in all material respects, the
financial position of the Company and its consolidated subsidiaries at the dates
indicated and the statement of operations, stockholders’ equity and cash flows
of the Company and its consolidated subsidiaries for the periods specified; said
financial statements have been prepared in conformity with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved, except in the case of unaudited, interim financial
statements, subject to normal year-end audit adjustments and the exclusion of
certain footnotes.

 

5.04    No Material Adverse Change in Business. Except as otherwise stated
therein, since the respective dates as of which information is given in the SEC
Reports, there has been no material adverse change in the condition, financial
or otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business (a “Material Adverse Effect”), there
have been no transactions entered into by the Company or any of its
subsidiaries, other than those in the ordinary course of business and except as
contemplated in this Agreement, which are material with respect to the Company
and its subsidiaries considered as one enterprise, and there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock.

 

5.05    Good Standing of the Company. The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware and has corporate power and authority to own, lease and
operate its properties and to conduct its business as disclosed in the SEC
Reports and to enter into and perform its obligations under this Agreement; and
the Company is duly qualified as a foreign corporation to transact business and
is in good standing in each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure so to qualify or to be in good
standing would not result in a Material Adverse Effect.

 

5.06    Good Standing of Subsidiaries. Each “significant subsidiary” of the
Company, as such term is defined in Rule 1-02 of Regulation S-X (each, a
“Subsidiary” and, collectively, the “Subsidiaries”) has been duly incorporated
or organized and is validly existing in good standing under the laws of the
jurisdiction of its incorporation or organization, has corporate or similar
power and authority to own, lease and operate its properties and to conduct its
business as described in the SEC Reports and is duly qualified to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify or
to be in good standing would not result in a Material Adverse Effect. All of the
issued and outstanding capital stock of each Subsidiary has been duly authorized
and validly issued, is fully paid and non-assessable and is owned by the
Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity. None of the
outstanding shares of capital stock of any Subsidiary were issued in violation
of the preemptive or similar rights of any securityholder of such Subsidiary.

 



 

 

 

5.07    Capitalization. The Company has an authorized capitalization as set
forth in the SEC Reports. The outstanding shares of capital stock of the Company
have been duly authorized and validly issued and are fully paid
and non-assessable. None of the outstanding shares of capital stock of the
Company were issued in violation of the preemptive or other similar rights of
any securityholder of the Company which have not been waived.

 

5.08    Validity. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and any other laws of general application affecting enforcement of
creditors’ rights generally, and as limited by laws relating to the availability
of specific performance, injunctive relief, or other equitable remedies.

 

5.09    Authorization and Description of Securities. Upon the filing of the
Certificate of Designations with the Secretary of State of the State of
Delaware, the Series B1 Preferred Stock, Series B2 Preferred Stock, Series B3
Preferred Stock, Series B4 Preferred Stock and the Series B1 Preferred Warrant
Shares will have been duly and validly authorized and, when issued and paid for
pursuant to this Agreement (in the case of the Series B1 Preferred Stock, Series
B2 Preferred Stock, Series B3 Preferred Stock and Series B4 Preferred Stock) or
pursuant to this Agreement and the Warrants (in the case of the Series B1
Preferred Warrant Shares), will be validly issued, fully paid and nonassessable,
and shall be free and clear of all encumbrances and restrictions, except for
restrictions on transfer set forth in this Agreement or imposed by applicable
securities laws, and shall not be subject to preemptive or similar rights of
stockholders. Upon the due conversion of the Series B1 Preferred Stock, Series
B2 Preferred Stock, Series B3 Preferred Stock, Series B4 Preferred Stock and the
Series B1 Preferred Warrant Shares, the applicable Conversion Shares will be
validly issued, fully paid and non-assessable free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in this
Agreement or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights of stockholders. The Warrants have been duly
authorized and, when issued and paid for in accordance with the terms of this
Agreement, will be duly and validly issued, free and clear of all encumbrances
and restrictions, except for restrictions on transfer set forth in this
Agreement or imposed by applicable securities laws, and shall not be subject to
preemptive or similar rights of stockholders. The Common Warrant Shares issuable
upon exercise of the Warrants have been duly authorized and, when issued and
paid for in accordance with the terms of this Agreement and the Warrants, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
this Agreement or imposed by applicable securities laws, and shall not be
subject to preemptive or similar rights of stockholders. The Common Stock
conforms, in all material respects, to all statements relating thereto contained
in the SEC Reports and such description conforms, in all material respects, to
the rights set forth in the instruments defining the same. No holder of
Securities, Conversion Shares or Warrant Shares will be subject to personal
liability solely by reason of being such a holder.

 



 

 

 

5.10    Absence of Violations, Defaults and Conflicts. Neither the Company nor
any of its subsidiaries is (A) in violation of its charter, bylaws or similar
organizational document, except, in the case of the Company’s subsidiaries, for
such violations that would not, singly or in the aggregate, result in a Material
Adverse Effect, (B) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them may be bound or to which any of the
properties or assets of the Company or any subsidiary is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, result in a Material Adverse Effect, or (C) in violation of
any law, statute, rule, regulation, judgment, order, writ or decree of any
arbitrator, court, governmental body, regulatory body, administrative agency or
other authority, body or agency having jurisdiction over the Company or any of
its subsidiaries or any of their respective properties, assets or operations
(each, a “Governmental Entity”), except for such violations that would not,
singly or in the aggregate, result in a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein (including the issuance and sale of the
Securities, the Conversion Shares and the Warrant Shares) and compliance by the
Company with its obligations hereunder do not and will not, whether with or
without the giving of notice or passage of time or both, conflict with or
constitute a breach of, or default or Repayment Event (as defined below) under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any properties or assets of the Company or any subsidiary pursuant to, the
Agreements and Instruments (except for such conflicts, breaches, defaults or
Repayment Events or liens, charges or encumbrances that would not, singly or in
the aggregate, result in a Material Adverse Effect), nor will such action result
in any violation of (i) the provisions of the certificate of
incorporation, by-laws or similar organizational document of the Company or any
of its subsidiaries or (ii) any applicable law, statute, rule, regulation,
judgment, order, writ or decree of any Governmental Entity, except in the case
of clause (ii) for such violations as would not, singly or in the aggregate,
result in a Material Adverse Effect. As used herein, a “Repayment Event” means
any event or condition which gives the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company or any of its subsidiaries.

 

5.11    Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company,
is imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
result in a Material Adverse Effect.

 

5.12    Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any Governmental Entity now pending or, to
the knowledge of the Company, threatened, against or affecting the Company or
any of its subsidiaries, which would reasonably be expected to result in a
Material Adverse Effect, or which would reasonably be expected to materially and
adversely affect the consummation of the transactions contemplated in this
Agreement or the performance by the Company of its obligations hereunder.

 



 

 

 

5.13    Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance, or sale
of the Securities hereunder or the consummation of the transactions contemplated
by this Agreement, except such as have been already obtained or as may be
required to list the Series B1 Preferred Conversion Shares, the Series B2
Preferred Conversion Shares, the Series B3 Preferred Conversion Shares, the
Series B4 Preferred Conversion Shares and the Common Warrant Shares on the
Principal Trading Market, as may be required under state securities laws or the
filings required pursuant to Section 6.03 of this Agreement.

 

5.14    Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Entities necessary to conduct the business now operated by them, except where
the failure so to possess would not, singly or in the aggregate, result in a
Material Adverse Effect. The Company and its subsidiaries are in compliance with
the terms and conditions of all Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect. All of the Governmental Licenses are valid and in full force and effect,
except when the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect. Neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.

 

5.15    Title to Property. The Company and its subsidiaries do not own any real
property. The Company and its subsidiaries have title to all tangible personal
property owned by them, in each case, free and clear of all mortgages, pledges,
liens, security interests, claims, restrictions or encumbrances of any kind
except such as (A) are described in the SEC Reports or (B) do not, singly or in
the aggregate, materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or any of its subsidiaries; and all of the leases and subleases
material to the business of the Company and its subsidiaries, considered as one
enterprise, and under which the Company or any of its subsidiaries holds
properties described in the SEC Reports, are in full force and effect, and
neither the Company nor any such subsidiary has any notice of any material claim
of any sort that has been asserted by anyone adverse to the rights of the
Company or any subsidiary under any of the leases or subleases mentioned above,
or affecting or questioning the rights of the Company or such subsidiary to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 



 

 

 

5.16    Intellectual Property. The Company and its subsidiaries own or possess
the right to use all patents, patent applications, inventions,
licenses, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information or

procedures), trademarks, service marks, trade names, domain names, copyrights,
and other intellectual property, and registrations and applications for
registration of any of the foregoing (collectively, “Intellectual Property”)
necessary to conduct their business as presently conducted and currently
contemplated to be conducted in the future as described in the SEC Reports and,
to the knowledge of the Company, neither the Company nor any of its
subsidiaries, whether through their respective products and services or the
conduct of their respective businesses, has infringed, misappropriated,
conflicted with or otherwise violated, or is currently infringing,
misappropriating, conflicting with or otherwise violating, and none of the
Company or its subsidiaries have received any heretofore unresolved
communication or notice of infringement of, misappropriation of, conflict with
or violation of, any Intellectual Property of any other person or entity, other
than as described in the SEC Reports. Neither the Company nor any of its
subsidiaries has received any communication or notice (in each case that has not
been resolved) alleging that by conducting their business as described in the
SEC Reports, such parties would infringe, misappropriate, conflict with, or
violate, any of the Intellectual Property of any other person or entity. The
Company knows of no infringement, misappropriation or violation by others of
Intellectual Property owned by or licensed to the Company or its subsidiaries
which would reasonably be expected to result in a Material Adverse Effect. The
Company and its subsidiaries have taken all reasonable steps necessary to secure
their interests in such Intellectual Property from their employees and
contractors and to protect the confidentiality of all of their confidential
information and trade secrets. None of the Intellectual Property employed by the
Company or its subsidiaries has been obtained or is being used by the Company or
its subsidiaries in violation of any contractual obligation binding on the
Company or any of its subsidiaries or, to the knowledge of the Company, any of
their respective officers, directors or employees, except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. All Intellectual Property owned or exclusively licensed by the
Company or its subsidiaries is free and clear of all liens, encumbrances,
defects or other restrictions (other than non-exclusive licenses granted in the
ordinary course of business), except those that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
The Company and its subsidiaries are not subject to any judgment, order, writ,
injunction or decree of any court or any Governmental Entity, nor has the
Company or any of its subsidiaries entered into or become a party to any
agreement made in settlement of any pending or threatened litigation, which
materially restricts or impairs their use of any Intellectual Property.

 

5.17    Company IT Systems. The Company and its subsidiaries own or have a valid
right to access and use all computer systems, networks, hardware, software,
databases, websites, and equipment used to process, store, maintain and operate
data, information, and functions used in connection with the business of the
Company and its subsidiaries (the “Company IT Systems”), except as would not,
individually or in the aggregate, have a Material Adverse Effect. The Company IT
Systems are adequate for, and operate and perform in all material respects as
required in connection with, the operation of the business of the Company and
its subsidiaries as currently conducted, except as would not, individually or in
the aggregate, have a Material Adverse Effect. The Company and its subsidiaries
have implemented commercially reasonable backup, security and disaster recovery
technology consistent in all material respects with applicable regulatory
standards and customary industry practices.

 



 

 

 

5.18    Cybersecurity. Except as would not reasonably be expected to have a
Material Adverse Effect, (A) there has been no security breach or other
compromise of or relating to the Company IT Systems; (B) the Company has not
been notified of, and has no knowledge of any event or condition that would
reasonably be expected to result in, any such security breach or other
compromise of the Company IT Systems; (C) the Company and its subsidiaries have
implemented policies and procedures with respect to the Company IT Systems that
are reasonably consistent with industry standards and practices, or as required
by applicable regulatory standards; and (D) the Company and its subsidiaries are
presently in material compliance with all applicable laws or statutes,
judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority and contractual obligations relating to the
privacy and security of the Company IT Systems and to the protection of the
Company IT Systems from unauthorized use, access, misappropriation or
modification.

 

5.19    Environmental Laws. Except as would not, singly or in the aggregate,
result in a Material Adverse Effect, (A) neither the Company nor any of its
subsidiaries is in violation of any applicable federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (B) the Company and its subsidiaries have all permits, authorizations
and approvals required for their operations under any applicable Environmental
Laws and are each in compliance with their requirements, (C) there are no
pending or, to the knowledge of the Company, threatened administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating to
any Environmental Law against the Company or any of its subsidiaries and (D) to
the knowledge of the Company, there are no events or circumstances existing as
of the date hereof that would reasonably be expected to form the basis of an
order for clean-up or remediation, or an action, suit or proceeding by any
private party or Governmental Entity, against or affecting the Company or any of
its subsidiaries relating to Hazardous Materials or any Environmental Laws.

 

5.20    Accounting Controls and Disclosure Controls. The Company and its
subsidiaries maintain effective internal control over financial reporting (as
defined under Rule 13a-15 and 15d-15 under the 1934 Act Regulations) and a
system of internal accounting controls sufficient to provide reasonable
assurances that (A) transactions are executed in accordance with management’s
general or specific authorization; (B) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Since the end of the Company’s most recent audited fiscal year,
there has been (1) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (2) no change in the
Company’s internal control over financial reporting that has materially
adversely affected, or is reasonably likely to materially adversely affect, the
Company’s internal control over financial reporting.

 



 

 

 

5.21    Compliance with the Sarbanes-Oxley Act. The Company is in compliance in
all material respects with all provisions of the Sarbanes-Oxley Act of 2002 and
all rules and regulations promulgated thereunder or implementing the provisions
thereof that are in effect and with which the Company is required to comply.

 

5.22    Payment of Taxes. All United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed and all
taxes shown by such returns or otherwise assessed, which are due and payable,
have been paid, except assessments against which appeals have been or will be
promptly taken and as to which adequate reserves have been provided. No
assessment in connection with United States federal tax returns has been made
against the Company. The Company and its subsidiaries have filed all other tax
returns that are required to have been filed by them through the date hereof or
have timely requested extensions thereof pursuant to applicable foreign state,
local or other law except insofar as the failure to file such returns would not
result in a Material Adverse Effect and has paid all taxes due pursuant to such
returns or all taxes due and payable pursuant to any assessment received by the
Company and its subsidiaries, except for such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been established
by the Company or its subsidiaries and except where the failure to pay such
taxes would not result in a Material Adverse Effect. The charges, accruals and
reserves on the books of the Company in respect of any income and corporation
tax liability for any years not finally determined are adequate to meet any
assessments or reassessments for additional income tax for any years not finally
determined, except to the extent of any inadequacy that would not result in a
Material Adverse Effect.

 

5.23    ERISA. Except as would not reasonably be expected to have a Material
Adverse Effect: (i) at no time in the past six years has the Company or any
ERISA Affiliate maintained, sponsored, participated in, contributed to or had
any liability or obligation in respect of any Employee Benefit Plan subject to
Title IV of ERISA or Section 412 of the Code, any “multiemployer plan” as
defined in Section 3(37) of ERISA or any multiple employer plan for which the
Company or any ERISA Affiliate has incurred or could incur material liability
under Section 4063 or 4064 of ERISA, (ii) no “welfare benefit plan” as defined
in Section 3(1) of ERISA provides or promises, or at any time provided or
promised, retiree health, or other post-termination benefits except to the
extent such benefit is fully insured or as may be required by the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, or similar state law and
(iii) each Employee Benefit Plan is and has been operated in compliance with its
terms and all applicable laws, including but not limited to ERISA and the Code.
Each Employee Benefit Plan intended to be qualified under Code Section 401(a)
has a favorable determination or opinion letter from the Internal Revenue
Service (the “IRS”) upon which it can rely, and any such determination or
opinion letter remains in effect and has not been revoked and no event has
occurred and no facts or circumstances exist that could reasonably be expected
to result in the loss of qualification or tax exemption of any such Employee
Benefit Plan. With respect to each Foreign Benefit Plan, such Foreign Benefit
Plan (1) if intended to qualify for special tax treatment, meets, in all
material respects, the requirements for such treatment, and (2) if required to
be funded, is funded to the extent required by applicable law. The Company does
not have any obligations under any collective bargaining agreement with any
union. As used in this Section 5.23, “Code” means the Internal Revenue Code of
1986, as amended; “Employee Benefit Plan” means any “employee benefit plan”
within the meaning of Section 3(3) of ERISA, including, without limitation, all
equity and equity-based, severance, employment, change-in-control, medical,
disability, fringe benefit, bonus, incentive, deferred compensation, employee
loan and all other employee benefit plans, agreements, programs, policies or
other arrangements, whether or not subject to ERISA, under which (x) any current
or former employee, director, independent contractor or other service provider
of the Company or its subsidiaries has any present or future right to benefits
and which are contributed to, sponsored by or maintained by the Company or any
of the Subsidiaries or (y) the Company or any of the Subsidiaries has had or has
any present or future direct or contingent obligation or liability; “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended; “ERISA
Affiliate” means any member of the company’s controlled group as determined
pursuant to Code Section 414(b), (c), (m) or (o), with respect to any Person,
each business or entity under “common control” with such Person within the
meaning of Section 4001(a)(14) of ERISA; and “Foreign Benefit Plan” means any
Employee Benefit Plan established, maintained or contributed to outside of the
United States of America and which is not subject to United States law.

 



 

 

 

5.24    Insurance. The Company and the Subsidiaries carry or are entitled to the
benefits of insurance, with what the Company reasonably believes to be
financially sound and reputable insurers, in such amounts and covering such
risks as is adequate for the conduct of their respective businesses and the
value of their respective properties and assets, and all such insurance is in
full force and effect. The Company has no reason to believe that it or any of
the Subsidiaries will not be able (A) to renew its existing insurance coverage
as and when such policies expire or (B) to obtain comparable coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted and at a cost that would not result in a Material Adverse
Effect.

 

5.25    Investment Company Act. The Company is not required, and upon the
issuance and sale of the Securities will not be required, to register as an
“investment company” under the Investment Company Act of 1940, as amended (the
“1940 Act”).

 

5.26    No Unlawful Payments. None of the Company, any of its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee,
Affiliate or other person acting on behalf of the Company or any of its
subsidiaries has taken any action, directly or indirectly, that would result in
a violation by such persons of any applicable anti-corruption laws, including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“government official” (including any officer or employee of a government or
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office) in violation of any applicable anti-corruption laws, and the Company and
its subsidiaries have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintain policies and procedures
designed to ensure continued compliance therewith.

 



 

 

 

5.27    Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all applicable jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Entity (collectively, the “Anti-Money Laundering Laws”); and no action, suit or
proceeding by or before any Governmental Entity involving the Company or any of
its subsidiaries with respect to the Anti-Money Laundering Laws is pending or,
to the knowledge of the Company, threatened.

 

5.28    No Conflicts with Sanctions Laws. None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, Affiliate or other person acting on behalf of the Company or any of
its subsidiaries is an individual or entity (“Person”) currently the subject or
target of any sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the United Nations Security Council
(“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”), or other relevant
sanctions authority (collectively, “Sanctions”), nor is the Company or any of
its subsidiaries located, organized or resident in a country or territory that
is the subject of Sanctions; and the Company will not knowingly directly or
indirectly use the proceeds of the sale of the Securities, or lend, contribute
or otherwise make available such proceeds to any subsidiaries, joint venture
partners or other Person, to fund any activities of or the business with any
Person, or in any country or territory, that, at the time of such funding, is
the subject of Sanctions or in any other manner that will result in violation by
any Person of Sanctions.

 



 

 

 

5.29    Regulatory Matters. Except as would not, singly or in the aggregate,
result in a Material Adverse Effect: (i) neither the Company nor any of its
subsidiaries has received any FDA Form 483, notice of adverse finding, warning
letter or other correspondence or notice from the U.S. Food and Drug
Administration (“FDA”) or any other Governmental Entity alleging or asserting
noncompliance with any Applicable Laws (as defined in clause (ii) below) or
Authorizations (as defined in clause (iii) below); (ii) the Company and each of
its subsidiaries is and has been in compliance with statutes, laws, ordinances,
rules and regulations applicable to the Company and its subsidiaries for the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product manufactured or distributed by the
Company, including without limitation, the Federal Food, Drug, and Cosmetic Act,
21 U.S.C. § 301, et seq., similar laws of other Governmental Entities and the
regulations promulgated pursuant to such laws (collectively, “Applicable Laws”);
(iii) the Company and each of its subsidiaries possesses all licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws and/or to carry on its
businesses as now conducted (“Authorizations”) and such Authorizations are valid
and in full force and effect and the Company is not in violation of any term of
any such Authorizations; (iv) neither the Company nor any of its subsidiaries
has received notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Entity or third party alleging that any product, operation or activity is in
violation of any Applicable Laws or Authorizations or has any knowledge that any
such Governmental Entity or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding, nor, to the
Company’s knowledge, has there been any noncompliance with or violation of any
Applicable Laws by the Company or any of its subsidiaries that could reasonably
be expected to require the issuance of any such communication or result in an
investigation, corrective action, or enforcement action by FDA or similar
Governmental Entity; (v) neither the Company nor any of its subsidiaries has
received notice that any Governmental Entity has taken, is taking or intends to
take action to limit, suspend, modify or revoke any Authorizations or has any
knowledge that any such Governmental Entity is threatening or is considering
such action; and (vi) the Company and each of its subsidiaries has filed,
obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Applicable Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete, correct and not misleading on the date
filed (or were corrected or supplemented by a subsequent submission). Neither
the Company, any subsidiary nor, to the Company’s knowledge, any of their
respective directors, officers, employees or agents has been convicted of any
crime under any Applicable Laws or has been the subject of an FDA debarment
proceeding. Neither the Company nor any subsidiary has been nor is now subject
to FDA’s Application Integrity Policy. To the Company’s knowledge, neither the
Company, any subsidiary nor any of its directors, officers, employees or agents,
has made, or caused the making of, any false statements on, or material
omissions from, any other records or documentation prepared or maintained to
comply with the requirements of the FDA or any other Governmental Entity.
Neither the Company, any subsidiary nor, to the Company’s knowledge, any of
their respective directors, officers, employees or agents, have with respect to
each of the following statutes, or regulations promulgated thereto, as
applicable: (i) engaged in activities under 42 U.S.C. §§ 1320a-7b or 1395nn;
(ii) knowingly engaged in any activities under 42 U.S.C. § 1320a-7b or the
Federal False Claims Act, 31 U.S.C. § 3729; or (iii) knowingly and willfully
engaged in any activities under 42 U. S.C.§ 1320a-7b, which are prohibited,
cause for civil penalties, or constitute a mandatory or permissive exclusion
from Medicare, Medicaid, or any other State Health Care Program or Federal
Health Care Program.

 

5.30    Research, Studies and Tests. The research, nonclinical and clinical
studies and tests conducted by, or to the knowledge of the Company, or on behalf
of the Company and its subsidiaries have been and, if still pending, are being
conducted with reasonable care and in all material respects in accordance with
experimental protocols, procedures and controls pursuant to all Applicable Laws
and Authorizations; the descriptions of the results of such research,
nonclinical and clinical studies and tests contained in the SEC Reports are
accurate and complete in all material respects and fairly present in all
material respects the data derived from such research, nonclinical and clinical
studies, and tests; the Company is not aware of any research, nonclinical or
clinical studies or tests, the results of which the Company believes reasonably
call into question the research, nonclinical or clinical study or test results
described or referred to in the SEC Reports when viewed in the context in which
such results are described; and neither the Company nor, to the knowledge of the
Company, any of its subsidiaries has received any notices or correspondence from
any Governmental Entity that will require the termination, suspension or
material modification of any research, nonclinical or clinical study or test
conducted by or on behalf of the Company or its subsidiaries, as applicable.

 



 

 

 

 

5.31    Private Placement. Neither the Company nor its subsidiaries, nor any
person acting on its or their behalf, has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security
under any circumstances that would require registration under the 1933 Act of
the Securities being sold pursuant to this Agreement. Assuming the accuracy of
the representations and warranties of the Purchasers contained
in Section 4 hereof, the issuance of the Securities, including the issuance of
the Conversion Shares and the Warrant Shares, is exempt from registration under
the 1933 Act.

 

5.32    Registration Rights. Except as required pursuant to Section 8 of this
Agreement, the Company is presently not under any obligation, and has not
granted any rights, to register under the 1933 Act any of the Company’s
presently outstanding securities or any of its securities that may hereafter be
issued that have not expired or been satisfied.

 

SECTION 6.     Covenants.

 

6.01    Reasonable Best Efforts. Each party shall use its reasonable best
efforts to timely satisfy each of the conditions to be satisfied by it as
provided in Section 7 of this Agreement.

 

6.02    Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities for working capital and general corporate purposes.

 

6.03    Disclosure of Transactions and Other Material Information. Within the
applicable period of time required by the 1934 Act, the Company shall file a
Current Report on Form 8-K describing the terms and conditions of the
transactions contemplated by this Agreement in the form required by the 1934 Act
and attaching the Agreement, the Certificate of Designations and the Warrant as
exhibits to such filing (including all attachments, the “8-K Filing”). The
Company shall provide the Purchasers with a reasonable opportunity to review and
provide comments on the draft of such 8-K Filing. The Company shall be permitted
to issue a press releases or other public statement with respect to the
transactions contemplated hereby, provided that the Company shall not publicly
disclose the name of any Purchaser or an Affiliate of any Purchaser except as
otherwise provided in this Section 6.03. Notwithstanding the foregoing, and
unless required by the rules and regulations of the Commission or otherwise
agreed to in writing by the Company and the Purchasers, the Company shall not
publicly disclose the name of any Purchaser or an Affiliate of any Purchaser, or
include the name of any Purchaser or an Affiliate of any Purchaser in any press
release or filing with the Commission or any regulatory agency or the Principal
Trading Market, without the prior written consent of such Purchaser.

 

6.04    Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Purchaser effecting a pledge
of Securities shall be required to provide the Company with any notice thereof
or otherwise make any delivery to the Company pursuant to this Agreement,
including, without limitation, Section 9.01 of this Agreement; provided that a
Purchaser and its pledgee shall be required to comply with the provisions
of Section 9.01 of this Agreement in order to effect a sale, transfer or
assignment of Securities to such pledgee. The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by a
Purchaser; provided that any and all costs to effect the pledge of the
Securities are borne by the pledgor and/or pledgee and not the Company.

 



 

 

 

6.05    Expenses. The Company and each Purchaser is liable for, and will pay,
its own expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement, including, without limitation,
attorneys’ and consultants’ fees and expenses, except that the Company has
agreed to reimburse the BBA Purchasers in an amount of up to $150,000 for BBA
Purchasers’ reasonable legal fees at the time of execution of this Agreement.

 

6.06    Listing. The Company shall use its best efforts to take all steps
necessary to (i) cause all of the Conversion Shares and Common Warrant Shares to
be approved for listing on the Principal Trading Market and (ii) maintain the
listing of its Common Stock on the Principal Trading Market.

 

6.07    Reservation of Common Stock. Following the Company’s receipt of the
Required Shareholder Approval, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance from and
after the Trigger Date, the number of Conversion Shares and the Common Warrant
Shares (without taking into account any limitations on conversion of the Series
B1 Preferred Stock, Series B2 Preferred Stock, Series B3 Preferred Stock and
Series B4 Preferred Stock set forth in the Certificate of Designations or
limitations on exercise of the Warrants set forth in the Warrants).

 

6.08    Participation in Future Financings.

 

(a)    From the Effective Date and until the earlier of (x) the date on which
the BBA Purchasers collectively own less than 2.5% of the Company’s outstanding
Common Stock, (y) the Series B Transition Date (as such term is defined in the
Certificate of Designations), and (z) if all of the Securities issuable to the
BBA Purchasers hereunder have not been purchased on or prior to the Fourth
Closing Outside Date, upon any proposed issuance by the Company or any of the
Subsidiaries of Common Stock, or Common Stock Equivalents for cash
consideration, indebtedness or a combination thereof, other than (i) a rights
offering to all holders of Common Stock and Preferred Stock (which may include
extending such rights to holders of Common Stock Equivalents) or (ii) an Exempt
Issuance (a “Subsequent Financing”), each BBA Purchaser shall have the right to
participate in such Subsequent Financing up to its pro rata amount, calculated
as its percentage equity ownership of the Company’s outstanding equity (without
taking into account any beneficial ownership limitations on conversion or
exercise of any Common Stock Equivalents held by such BBA Purchaser), on the
same terms, conditions and price provided for in the Subsequent Financing,
unless the Subsequent Financing is an underwritten public offering (an
“Underwritten Subsequent Financing”), in which case the Company shall offer the
BBA Purchasers the right to participate in such public offering when it is
lawful for the Company to do so, including with respect to any limitations
necessary to preserve the validity of the private placement exemption under the
1933 Act for the offer and sale of the Securities hereunder, but the BBA
Purchasers shall not be entitled to purchase any particular amount of such
public offering.

 



 

 

 

(b)    At least 10 Business Days prior to the closing of the Subsequent
Financing, the Company shall deliver to the BBA Purchasers a written notice of
its intention to effect a Subsequent Financing (“Pre-Notice”),
which Pre-Notice shall ask each BBA Purchaser if it wants to review the details
of such financing in order to confirm whether such BBA Purchaser wishes to
participate in such financing (such additional notice, a “Subsequent Financing
Notice”). Upon the request of a BBA Purchaser, and only upon a request by such
BBA Purchaser, for a Subsequent Financing Notice, the Company shall promptly,
but no later than one Business Day after such request, deliver a Subsequent
Financing Notice to the BBA Purchaser. The requesting BBA Purchaser shall be
deemed to have acknowledged that the Subsequent Financing Notice may contain
material non-public information. The Subsequent Financing Notice shall describe
in reasonable detail the proposed terms of such Subsequent Financing, the amount
of proceeds intended to be raised thereunder and the person or persons through
or with whom such Subsequent Financing is proposed to be effected and shall
include a term sheet or similar document relating thereto as an attachment.

 

(c)    If the BBA Purchaser wishes to participate in such Subsequent Financing
it must provide written notice to the Company by not later than 5:30 p.m. (New
York City time) on the fifth Business Day after the BBA Purchaser has received
the Subsequent Financing Notice that the BBA Purchaser is willing to participate
in the Subsequent Financing, the amount of the BBA Purchaser’s participation,
and representing and warranting that the BBA Purchaser has such funds ready,
willing, and available for investment on the terms set forth in the Subsequent
Financing Notice. If the Company receives no such notice from the BBA Purchaser
as of such fifth Business Day, the BBA Purchaser shall be deemed to have
notified the Company that it does not elect to participate and the Company may
effect the Subsequent Financing on the terms and with the persons set forth in
the Subsequent Financing Notice.

 

(d)    If by 5:30 p.m. (New York City time) on the fifth Business Day after the
BBA Purchaser has received the Subsequent Financing Notice, the Company has
received written notification by the BBA Purchaser of its willingness to
participate in the Subsequent Financing (or to cause its designees to
participate), then the Company shall effect the Subsequent Financing with the
BBA Purchaser (in the amount indicated in its notification up to the
Participation Maximum) and, with respect to the remaining portion of such
Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.

 

(e)    The Company must provide the BBA Purchaser with a second Subsequent
Financing Notice, and the BBA Purchaser will again have the right of
participation set forth above in this Section 6.08, if the Subsequent Financing
subject to the initial Subsequent Financing Notice is amended in any material
respect or is not consummated for any reason on the terms set forth in such
Subsequent Financing Notice within 30 Business Days after the date of the
initial Subsequent Financing Notice.

 

(f)    Notwithstanding anything to the contrary in this Section 6.08 and unless
otherwise agreed to by the BBA Purchaser, the Company shall either confirm in
writing to the BBA Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that the BBA Purchaser will not be in possession of any
material, non-public information, by the 10th Business Day following delivery of
the Subsequent Financing Notice. If by such 10th Business Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by the BBA Purchaser, such transaction shall be deemed to have been
abandoned and the BBA Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.

 



 

 

 

6.09    Board Rights.

 

(a)    At any time after the Effective Date when the BBA Purchasers own at least
2.5% of the Company’s outstanding Common Stock and at least 33% of the Series B1
Preferred Stock, Series B2 Preferred Stock, Series B3 Preferred Stock, Series B4
Preferred Stock purchased by them pursuant to this Agreement, the BBA Purchasers
shall have the right to designate one individual to be present and participate
in a non-voting capacity at all meetings of the board of directors of the
Company (the “Board”) or any committee thereof, including any telephonic
meetings (such individual, the “BBA Purchaser Board Observer”). Any materials
that are sent by the Company to the members of the Board in their capacity as
such shall be sent to the BBA Purchaser Board Observer simultaneously by means
reasonably designed to ensure timely receipt by the BBA Purchaser Board
Observer, and the Company will give the BBA Purchaser Board Observer notice of
such meetings, by the same means as such notices are delivered to the members of
the Board and at the same time as notice is provided or delivered to the Board;
provided, that the BBA Purchaser Board Observer agrees to hold in confidence and
trust, to act in a fiduciary manner with respect to and not to disclose any
information provided to or learned by the BBA Purchaser Board Observer acting in
such capacity, whether in connection with the BBA Purchaser Board Observer’s
attendance at meetings of the Board, in connection with the receipt of materials
delivered to the Board or otherwise. Notwithstanding the provisions of
this Section 6.09(b), the Company reserves the right to exclude the BBA
Purchaser Board Observer from any meeting of a committee of the Board for any
reason whatsoever, to exclude the BBA Purchaser Board Observer from any meeting
of the Board, or a portion thereof, and to redact portions of any materials
delivered to the BBA Purchaser Board Observer where and to the extent that the
Company reasonably believes that withholding such information or excluding the
BBA Purchaser Board Observer from attending such meeting of the Board, or a
portion thereof, is reasonably necessary: (i) to preserve attorney-client, work
product or similar privilege between the Company and its counsel with respect to
any matter; (ii) to comply with the terms and conditions of confidentiality
agreements between the Company and any third parties; or (iii) because the Board
has determined that there exists, with respect to the subject of such
deliberation or such information, an actual or potential conflict of interest
between the BBA Purchasers and the Company. Further, the members of the Board
shall be entitled to hold executive sessions which the BBA Purchaser Board
Observer may not be invited to attend. The BBA Purchaser Board Observer shall
use the same degree of care to protect the Company’s confidential and
proprietary information as the BBA Purchasers use to protect their confidential
and proprietary information of like nature, but in no circumstances with less
than reasonable care.

 

(b)    For purposes of this Section 6.09, ownership shall be calculated in
accordance with applicable guidance published by the Principal Trading Market
and shall exclude any shares underlying the Warrants or other Common Stock
Equivalents requiring additional payments to receive the underlying Common Stock
upon such exercise or conversion.

 



 

 

 

6.10    Negative Covenants. Until the earlier of (i) the date on which the BBA
Purchasers collectively own less than 2.5% of the Company’s outstanding Common
Stock or less than 33% of the Series B1 Preferred Stock, Series B2 Preferred
Stock, Series B3 Preferred Stock, Series B4 Preferred Stock purchased by them
pursuant to this Agreement, and (ii) the Series B Transition Date, the Company
shall not do any of the following without the prior approval of the BBA
Purchasers:

 

(a)     issue or authorize the issuance of any equity security that is senior
or pari passu to the Series B1 Preferred Stock with respect to liquidation
preference (other than the Series B2 Preferred Stock, Series B3 Preferred Stock
and Series B4 Preferred Stock issued pursuant to this Agreement);

 

(b)     incur any indebtedness in excess of $1,000,000, in the aggregate,
outside the ordinary course of business (other than the refinancing of the
Company’s existing term debt);

 

(c)     sell, transfer or otherwise dispose of tilsotolimod, such approval not
to be unreasonably withheld;

 

(d)     license tilsotolimod in the United States or the European Union, in each
case such approval not to be unreasonably withheld by the BBA Purchasers; or

 

(e)     pay any dividends;

 

provided that if the Company seeks approval from the BBA Purchasers for any of
the foregoing and the BBA Purchasers do not respond to such request within three
Business Days or the BBA Purchasers elect not to receive the information
required to consider such requested approvals, the requirement for the BBA
Purchasers’ approval shall be deemed waived by the parties solely with respect
to the applicable approval being sought.

 

6.11    Payment Upon a Fundamental Transaction. If, at any time after the
Effective Date and prior to the Trigger Date, (i) the Company effects any merger
or consolidation of the Company with or into another entity, (ii) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (iii) any tender offer or exchange offer (whether by the
Company or another entity) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, (iv) the Company consummates a stock purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, or spin-off) with one or more persons or entities whereby such
other persons or entities acquire more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by such other
persons or entities making or party to, or associated or affiliated with the
other persons or entities making or party to, such stock purchase agreement or
other business combination), (or (v) the Company effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a “Fundamental Transaction”), then the Purchasers
shall have the right to receive from the Company, concurrently with the closing
of such Fundamental Transaction, cash in an amount that equals the amount such
Purchaser would have received for the shares of Series B2 Preferred Stock,
Series B3 Preferred Stock, Series B4 Preferred Stock and accompanying Warrants
issuable pursuant to this Agreement in the Fundamental Transaction (or cash in
an amount that equals the fair market value of the securities or
other non-cash property that the Purchaser would have received for such shares
of Series B2 Preferred Stock, Series B3 Preferred Stock, Series B4 Preferred
Stock and accompanying Warrants issuable pursuant to this Agreement in the
Fundamental Transaction) less the amounts that would have otherwise been payable
by Purchasers for (i) the purchase of such shares of Series B2 Preferred Stock,
Series B3 Preferred Stock, Series B4 Preferred Stock and accompanying Warrants
and (ii) the exercise of such Warrants for the underlying Warrant Shares.

 



 

 

 

6.12    Voting Agreement. Concurrently with the execution of this Agreement,
each Purchaser shall enter into a voting agreement, in the form attached hereto
as Exhibit D, whereby such Purchasers shall agree to vote the shares of Common
Stock held by such Purchasers as of the applicable record date for the Required
Shareholder Approval, in favor of such proposals necessary to effect the
Required Shareholder Approval.

 

6.13       Required Shareholder Approval. The Company shall seek the Required
Shareholder Approval at its 2020 annual meeting of stockholders (the “2020
Annual Meeting”). In the event the Required Shareholder Approval is not obtained
at the 2020 Annual Meeting, the Company shall thereafter promptly call one or
more special meetings of stockholders to seek the Required Shareholder Approval.
If, despite the Company’s efforts, the Required Shareholder Approval is not
obtained on or prior to December 31, 2020, the Option Fee shall be returned to
the Purchasers within five Business Days after such date.

 

SECTION 7.    Conditions of Parties’ Obligations.

 

7.01    Conditions of the Purchasers’ Obligations at the Closing. The
obligations of the Purchasers under Section 2 hereof are subject to the
fulfillment, at or prior to the applicable Closing, of all of the following
conditions, any of which may be waived in whole or in part by the Purchasers in
their absolute discretion.

 

(a)    Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct on and as of the
Closing Date with the same effect as though such representations and warranties
had been made on and as of the Closing Date (except to the extent expressly made
as of an earlier date in which case as of such earlier date).

 

(b)    Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date.

 

(c)    Opinion of Company Counsel. The Company shall have delivered to the
Purchasers the opinion of Morgan, Lewis & Bockius LLP, counsel for the Company,
or such other counsel for the Company acceptable to the Purchasers in their sole
discretion, dated as of the applicable Closing Date in form and substance
satisfactory to the Purchasers.

 

(d)    Compliance Certificate. The Chief Executive Officer of the Company shall
have delivered to the Purchasers at the Closing Date a certificate certifying
that the conditions specified in Sections 7.01(a) and 7.01(b) of this Agreement
have been fulfilled.

 

(e)    Secretary’s Certificate. The Secretary of the Company shall have
delivered to the Purchasers at the Closing Date a certificate certifying (i) the
Certificate of Incorporation, as amended, including the Certificate of
Designations, of the Company; (ii) the Bylaws of the Company; and
(iii) resolutions of the Board of Directors (or an authorized committee thereof)
approving this Agreement and the transactions contemplated by this Agreement.

 

(f)    Listing Requirements. The shares of Common Stock (including the
Conversion Shares and the Common Warrant Shares) (i) shall be listed on the
Principal Trading Market and (ii) shall not have been suspended, as of the
Closing Date, by the Commission or the Principal Trading Market from trading on
the Principal Trading Market nor shall suspension by the Commission or the
Principal Trading Market have been threatened, as of the Closing Date, either
(A) in writing by the Commission or the Principal Trading Market or (B) by
falling below the minimum listing maintenance requirements of the Principal
Trading Market.

 

(g)    Qualification under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required under applicable state
securities laws shall have been obtained for the lawful execution, delivery and
performance of this Agreement.

 

(h)    Required Shareholder Approval. Prior to the Second Closing Date, the
Company shall have received the Required Shareholder Approval and effected the
related amendments to its Certificate of Incorporation.

 



 

 

 

7.02    Conditions of the Company’s Obligations. The obligations of the Company
under Section 2 hereof are subject to the fulfillment, at or prior to the
applicable Closing, of all of the following conditions, any of which may be
waived in whole or in part by the Company in its absolute discretion.

 

(a)    Representations and Warranties. The representations and warranties of the
Purchasers contained in this Agreement shall be true and correct on and as of
the Closing Date with the same effect as though such representations and
warranties had been made on and as of the Closing Date (except to the extent
expressly made as of an earlier date in which case as of such earlier date).

 

(b)    Performance. Each Purchaser shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or prior to the
Closing Date, including without limitation payment of the Option Fee on the
First Closing Date.

 

SECTION 8.    Registration Rights. Concurrently with the execution of this
Agreement, the Company shall enter into the registration rights agreement with
the Purchasers in the form attached hereto as Exhibit C.

 

SECTION 9.    Transfer Restrictions; Restrictive Legend.

 

9.01    Transfer Restrictions. The Purchasers understand that the Company may,
as a condition to the transfer of any of the Securities, Conversion Shares or
Warrant Shares, require that the request for transfer be accompanied by a
certificate and/or an opinion of counsel reasonably satisfactory to the Company,
to the effect that the proposed transfer does not result in a violation of the
1933 Act, unless such transfer is covered by an effective registration statement
or by Rule 144 or Rule 144A under the 1933 Act. It is understood that the
certificates evidencing the Securities, Conversion Shares and Warrant Shares may
bear substantially the following legend:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE
SECURITIES LAWS OR A CERTIFICATE AND/OR AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

9.02    Unlegended Certificates. A Purchaser may request that the Company
remove, and the Company agrees to authorize the removal of, any legend from such
Securities, Conversion Shares or Warrant Shares, following the delivery by a
Purchaser to the Company or the Company’s transfer agent of a legended
certificate representing such Securities, Conversion Shares or Warrant Shares:
(i) in connection with any sale (which for the avoidance of doubt includes any
planned sale within a reasonable period of time) of such Securities, Conversion
Shares or Warrant Shares pursuant to Rule 144 (provided that any legend would
only be removed in connection with the consummation of any such sale) or
(ii) following the time a legend is no longer required with respect to such
Securities, Conversion Shares or Warrant Shares. If a legend is no longer
required pursuant to the foregoing, the Company will, no later than five
Business Days following the delivery by a Purchaser to the Company or the
Company’s transfer agent of a legended certificate representing such Securities,
Conversion Shares or Warrant Shares (and such other documents as the Company or
the Company’s transfer agent may reasonably request, including an opinion of
counsel), deliver or cause to be delivered to such Purchaser a certificate
representing such Securities, Conversion Shares or Warrant Shares that is free
from all restrictive legends. Certificates for Securities, Conversion Shares or
Warrant Shares free from all restrictive legends may be transmitted by the
Company’s transfer agent to the Purchasers as directed by such Purchaser. The
Company warrants that the Securities, Conversion Shares or Warrant Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement.

 



 

 

 

SECTION 10.    Registration, Transfer and Substitution of Certificates for
Securities.

 

10.01    Stock Register; Ownership of Securities. The Company will keep at its
principal office, or will cause its transfer agent to keep, a register in which
the Company will provide for the registration of transfers of the Securities.
The Company may treat the person in whose name any of the Securities are
registered on such register as the owner thereof and the Company shall not be
affected by any notice to the contrary. All references in this Agreement to a
“holder” of any Securities shall mean the person in whose name such Securities
are at the time registered on such register.

 

10.02    Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing any of the Securities, and, in the case of any such
loss, theft or destruction, upon delivery of an indemnity agreement and surety
bond reasonably satisfactory to the Company or, in the case of any such
mutilation, upon surrender of such certificate for cancellation at the office of
the Company maintained pursuant to Section 10.01 hereof, the Company at its
expense will execute and deliver, in lieu thereof, a new certificate
representing such Securities, of like tenor.

 

SECTION 11.    Definitions. Unless the context otherwise requires, the terms
defined in this Section 11 shall have the meanings specified for all purposes of
this Agreement. All accounting terms used in this Agreement, whether or not
defined in this Section 11, shall be construed in accordance with GAAP and such
accounting terms shall be determined on a consolidated basis for the Company and
each of its subsidiaries, and the financial statements and other financial
information to be furnished by the Company pursuant to this Agreement shall be
consolidated and presented with consolidating financial statements of the
Company and each of its subsidiaries.

 

“1933 Act Regulations” means the rules and regulations promulgated under the
1933 Act.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended.

 

“1934 Act Regulations” means the rules and regulations promulgated under the
1934 Act.

 

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act.

 

“BBA Purchasers” means the investment partnerships advised by Baker Bros.
Advisors LP set forth on the Schedule of Purchasers.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the City of New York are authorized or required by law to
remain closed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Common Warrant Shares” means the shares of Common Stock issuable upon exercise
of the Warrants.

 

“Conversion Shares” means the Series B1 Preferred Conversion Shares, Series B2
Preferred Conversion Shares, the Series B3 Preferred Conversion Shares and the
Series B4 Preferred Conversion Shares, together.

 

“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, directors, employees or service providers of the Company, prior to
and after the Closing Date, (b) securities issuable pursuant to this Agreement
or upon conversion or exercise of such securities, (c) other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities and any term thereof have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the issue
price, exercise price, exchange price or conversion price of such securities,
(d) securities issued to banks, equipment lessors or other financial
institutions, or to real property lessors, pursuant to a debt financing,
equipment leasing or real property leasing transaction, and/or (e) securities
issued in connection with (i) sponsored research, collaboration, technology
license, development, OEM, marketing or other similar agreements or strategic
partnerships or (ii) investments by strategic investors (not organized primarily
to engage in the business of capital raising), provided that the aggregate
amount permitted under this clause (e)(ii) shall not exceed 5% of the Company’s
issued and outstanding shares of Common Stock as of the date of this Agreement
without the BBA Purchasers’ prior written consent, which consent shall not be
unreasonably withheld.

 



 

 

 

“ORR Data Announcement” means the Company’s public announcement of the overall
response rate primary endpoint of the tilsotolimod ILLUMINATE-301 study, as
defined in the final statistical analysis plan of the study protocol, as agreed
with the FDA prior to unblinding (the “ORR Data”) and upon request by the BBA
Purchasers (if BBA chooses to request it, and enter into any necessary
non-disclosure agreement), the provision by the Company to the BBA Purchasers of
data, to the extent available to Company, regarding the cumulative number of
overall survival events that have occurred in the ILLUMINATE-301 study at the
time the ORR Data is made public by the Company.

 

“Preferred Stock” means the Company’s preferred stock, par value $0.01 per
share.

 

“Required Shareholder Approval” means the approval of the stockholders of the
Company to increase the authorized shares of Common Stock (or to effect a
reverse split of the Common Stock) in an amount sufficient to cover the
conversion of the Series B2 Preferred Stock, Series B3 Preferred Stock, Series
B4 Preferred Stock and exercise of the Warrants (including the shares of Common
Stock issuable upon conversion of the Series B1 Preferred Warrant Shares).

 

“Principal Trading Market” means the Nasdaq Capital Market or such other Trading
Market on which the Common Stock is primarily listed for trading.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the 1933
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect as such Rule.

 

“Series B1 Preferred Conversion Shares” means the shares of Common Stock
issuable upon conversion of the Series B1 Preferred Warrant Shares.

 

“Series B1 Preferred Warrant Shares” means the shares of Series B1 Preferred
Stock issuable upon the exercise of the Warrants.

 

“Series B2 Preferred Conversion Shares” means the shares of Common Stock
issuable upon conversion of the Series B2 Preferred Stock.

 

“Series B3 Preferred Conversion Shares” means the shares of Common Stock
issuable upon conversion of the Series B3 Preferred Stock.

 

“Series B4 Preferred Conversion Shares” means the shares of Common Stock
issuable upon conversion of the Series B4 Preferred Stock.

 

“Trading Market” means whichever of the Nasdaq Global Select Market, the Nasdaq
Global Market, the Nasdaq Capital Market, the New York Stock Exchange, or the
NYSE American on which the Common Stock is listed for trading on the date in
question.

 

“Warrant Shares” means the Common Warrant Shares and the Series B1 Preferred
Warrant Shares, together.

 

SECTION 12.    Miscellaneous.

 

12.01        Waivers and Amendments. Upon the approval of the Company and the
written consent of the Purchasers, the obligations of the Company and the rights
of the Purchasers under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Neither this Agreement, nor any
provision hereof, may be changed, waived, discharged or terminated orally or by
course of dealing, but only by an instrument in writing executed by the Company
and the Purchasers.

 

12.02        Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered: (a) when
delivered, if delivered personally, (b) four Business Days after being sent by
registered or certified mail, return receipt requested, postage prepaid, (c) one
Business Day after being sent via a reputable nationwide overnight courier
service guaranteeing next Business Day delivery, or (d) when receipt is
acknowledged, in the case of email, in each case to the intended recipient as
set forth below, with respect to the Company, and to the addresses set forth on
the Schedule of Purchasers with respect to the Purchasers.

 



 

 

 

If to the Company:

 

Idera Pharmaceuticals, Inc.

505 Eagleview Blvd., Suite 212

Exton, Pennsylvania 19341

Attn: General Counsel

Attn: Chief Financial Officer

 

with copies to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103-2921

Attn: Joanne R. Soslow, Esq.

 

or at such other address as the Company or each Purchaser may specify by written
notice to the other parties hereto in accordance with this Section 12.02.

 

12.03     Cumulative Remedies. None of the rights, powers or remedies conferred
upon the Purchasers on the one hand or the Company on the other hand shall be
mutually exclusive, and each such right, power or remedy shall be cumulative and
in addition to every other right, power or remedy, whether conferred by this
Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

 

12.04     Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of each
Purchaser and the successors of the Company, whether so expressed or not. None
of the parties hereto may assign its rights or obligations hereof without the
prior written consent of the Company, except that a Purchaser may, without the
prior consent of the Company, assign its rights to purchase the Securities
hereunder to any of its Affiliates (provided each such Affiliate agrees to be
bound by the terms of this Agreement and makes the same representations and
warranties set forth in Section 4 hereof). This Agreement shall not inure to the
benefit of or be enforceable by any other person.

 

12.05     Headings. The headings of the Sections and paragraphs of this
Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.

 

12.06     Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
its conflict of law principles. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby may be brought in
any federal or state court located in the City of New York and State of New
York, and each of the parties hereby consents to the jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court.

 



 

 

 

12.07     Survival. The representations and warranties of the Company and the
Purchasers contained in Sections 4 and 5, and the agreements and covenants set
forth in Sections 6, 8 and 12 shall survive the Closing in accordance with their
respective terms. Each Purchaser shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

 

12.08     Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
with the same effect as if all parties had signed the same document. All such
counterparts (including counterparts delivered by facsimile or other electronic
format) shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

 

12.09        Entire Agreement. This Agreement contains the entire agreement
among the parties hereto with respect to the subject matter hereof and, except
as set forth below, this agreement supersedes and replaces all other prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof. Notwithstanding the foregoing or anything to the contrary
in this Agreement, this Agreement shall not supersede any confidentiality or
other non-disclosure agreements that may be in place between the Company and any
Purchaser.

 

12.10     Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

 

12.11     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as, and the Company acknowledges that the Purchasers do not so
constitute, a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group, and the Company will not assert any such claim with
respect to such obligations or the transactions contemplated by this Agreement
and the Company acknowledges that the Purchasers are not acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement. The Company acknowledges and each Purchaser confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

[Signature page follows]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the Effective Date.

 



  IDERA PHARMACEUTICALS, INC.         By:          /s/ Vincent J. Milano
                                                Name: Vincent J. Milano   Title:
CEO   



 

[Signature page to Securities Purchase Agreement]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the Effective Date.

 



  667, L.P.       By:  BAKER BROS. ADVISORS LP, management company and
investment adviser to 667, L.P., pursuant to authority granted to it by Baker
Biotech Capital, L.P., general partner  to 667, L.P., and not as the general
partner.



 

  By: /s/ Scott L. Lessing   Scott L. Lessing   President

 



  BAKER BROTHERS LIFE SCIENCES, L.P.       By:  BAKER BROS. ADVISORS LP,
management company and investment adviser to Baker Brothers Life Sciences, L.P.,
pursuant to authority granted to it by Baker Brothers Life Sciences Capital,
L.P., general partner  to Baker Brothers Life Sciences, L.P., and not as the
general partner.



            

  By: /s/ Scott L. Lessing   Scott L. Lessing   President    

 

[Signature page to Securities Purchase Agreement]

 



 

 

 

Schedule I

 

SCHEDULE OF PURCHASERS

 

OPTION FEE:

 

Name  Option Fee  667, L.P.  $511,744.13  BAKER BROTHERS LIFE SCIENCES, L.P. 
$   5,664,190.88         Total:  $6,175,935 

 

FIRST CLOSING:

 



          Series B1 Preferred Stock and Warrants purchased:   Name and Address  
Aggregate Purchase
Price     Number of Shares
 of Series B1
Preferred Stock     Number of Common 
Warrant Shares  

667, L.P.

 

c/o Baker Brothers Investments
860 Washington St, 3rd Floor
New York, NY 10014
Attention: Scott Lessing, President

  $ 322,749       1,962       196,200                            

BAKER BROTHERS LIFE SCIENCES, L.P.

 

c/o Baker Brothers Investments
860 Washington St, 3rd Floor
New York, NY 10014
Attention: Scott Lessing, President  

  $ 3,573,269       21,722       2,172,200                             Total:  
$ 3,896,018       23,684       2,368,400  



 

SECOND CLOSING:

 



          Series B2 Preferred Stock and Warrants purchased:   Name and Address  
Aggregate 
Purchase 
Price     Number of Shares 
of Series B2
Preferred Stock     Number of Common 
Warrant Shares  

667, L.P.

 

c/o Baker Brothers Investments
860 Washington St, 3rd Floor
New York, NY 10014
Attention: Scott Lessing, President  

  $ 1,242,904       8,177       817,700                            

BAKER BROTHERS LIFE SCIENCES, L.P.

 

c/o Baker Brothers Investments
860 Washington St, 3rd Floor
New York, NY 10014
Attention: Scott Lessing, President  

  $ 13,757,216       90,508       9,050,800                             Total:  
$ 15,000,120       98,685       9,868,500  



 



 

 

 

THIRD CLOSING:

 



          Series B3 Preferred Stock and Warrants purchased:   Name and Address  
Aggregate 
Purchase 
Price     Number of Shares
 of Series B3
Preferred Stock     Number of Common 
Warrant Shares  

667, L.P.

 

c/o Baker Brothers Investments
860 Washington St, 3rd Floor
New York, NY 10014
Attention: Scott Lessing, President  

  $ 1,242,878       6,829       546,339                            

BAKER BROTHERS LIFE SCIENCES, L.P.

c/o Baker Brothers Investments
860 Washington St, 3rd Floor
New York, NY 10014
Attention: Scott Lessing, President  

  $ 13,757,198       75,589       6,047,101                             Total:  
$ 15,000,076       82,418       6,593,440  







 

FOURTH CLOSING:

 







          Series B4 Preferred Stock and Warrants purchased:   Name and Address  
Aggregate
 Purchase 
Price     Number of Shares 
of Series B4
Preferred Stock     Number of Common 
Warrant Shares  

667, L.P.

 

c/o Baker Brothers Investments
860 Washington St, 3rd Floor
New York, NY 10014
Attention: Scott Lessing, President  

  $ 1,242,878       6,829       546,339                            

BAKER BROTHERS LIFE SCIENCES, L.P.

 

c/o Baker Brothers Investments
860 Washington St, 3rd Floor
New York, NY 10014
Attention: Scott Lessing, President  

  $ 13,757,198       75,589       6,047,101                             Total:  
$ 15,000,076       82,418       6,593,440  



 

 



 

 

 



 

Exhibit A

 

Certificate of Designation

 



 

 

 

CERTIFICATE OF DESIGNATIONS, PREFERENCES

AND RIGHTS OF

SERIES B1 CONVERTIBLE PREFERRED STOCK

SERIES B2 CONVERTIBLE PREFERRED STOCK

SERIES B3 CONVERTIBLE PREFERRED STOCK

AND

SERIES B4 CONVERTIBLE PREFERRED STOCK

OF

IDERA PHARMACEUTICALS, INC.

 

(Pursuant to Section 151 of the

Delaware General Corporation Law)

 

Idera Pharmaceuticals, Inc., a Delaware corporation (the “Corporation”), hereby
certifies that the following resolution was duly approved and adopted by the
Board of Directors of the Corporation (the “Board of Directors”), which
resolution remains in full force and effect on the date hereof:

 

RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors by the provisions of the Restated Certificate of
Incorporation of the Corporation, as further amended to date (the “Certificate
of Incorporation”), and the Amended and Restated Bylaws of the Corporation (the
“Bylaws”), and in accordance with Section 151 of the General Corporation Law of
the State of Delaware (the “DGCL”), there is hereby created, out of the
5,000,000 shares of Preferred Stock, par value $0.01 per share (the “Preferred
Stock”), of the Corporation remaining authorized, unissued and undesignated:

 

  · a series of the Preferred Stock consisting of 277,921 shares (the “Series B1
Preferred Stock”), which series shall have the following powers, designations,
preferences and relative, participating, optional or other rights, and the
following qualifications, limitations and restrictions (in addition to any
powers, designations, preferences and relative, participating, optional or other
rights, and any qualifications, limitations and restrictions, set forth in the
Certificate of Incorporation that are applicable to the Preferred Stock);

 

  · a series of the Preferred Stock consisting of 98,685 shares (the “Series B2
Preferred Stock”), which series shall have the following powers, designations,
preferences and relative, participating, optional or other rights, and the
following qualifications, limitations and restrictions (in addition to any
powers, designations, preferences and relative, participating, optional or other
rights, and any qualifications, limitations and restrictions, set forth in the
Certificate of Incorporation that are applicable to the Preferred Stock);

 

   · a series of the Preferred Stock consisting of 82,418 shares (the “Series B3
Preferred Stock”), which series shall have the following powers, designations,
preferences and relative, participating, optional or other rights, and the
following qualifications, limitations and restrictions (in addition to any
powers, designations, preferences and relative, participating, optional or other
rights, and any qualifications, limitations and restrictions, set forth in the
Certificate of Incorporation that are applicable to the Preferred Stock); and  

 



 

 

 

   · a series of the Preferred Stock consisting of 82,418 shares (the “Series B4
Preferred Stock”), which series shall have the following powers, designations,
preferences and relative, participating, optional or other rights, and the
following qualifications, limitations and restrictions (in addition to any
powers, designations, preferences and relative, participating, optional or other
rights, and any qualifications, limitations and restrictions, set forth in the
Certificate of Incorporation that are applicable to the Preferred Stock).

 

SECTION 1     Designation of Amounts.

 

(a)     277,921 shares of Preferred Stock shall be, and hereby are, designated
the “Series B1 Convertible Preferred Stock” (the “Series B1 Preferred Stock”),
par value $0.01 per share.

 

(b)     98,685 shares of Preferred Stock shall be, and hereby are, designated
the “Series B2 Convertible Preferred Stock” (the “Series B2 Preferred Stock”),
par value $0.01 per share.

 

(c)     82,418 shares of Preferred Stock shall be, and hereby are, designated
the “Series B3 Convertible Preferred Stock” (the “Series B3 Preferred Stock”),
par value $0.01 per share.

 

(d)     82,418 shares of Preferred Stock shall be, and hereby are, designated
the “Series B4 Convertible  Preferred Stock” (the “Series B4 Preferred Stock”
and, together with the Series B1 Preferred Stock, Series B2 Preferred Stock and
Series B3 Preferred Stock, the “Series B1/B2/B3/B4 Preferred Stock”), par value
$0.01 per share.

 

(e)     Subject to the requirements of the DGCL, the Certificate of
Incorporation and this Certificate of Designations, the number of shares of
Preferred Stock that are designated as Series B1 Preferred Stock, Series B2
Preferred Stock, Series B3 Preferred Stock or Series B4 Preferred Stock may be
increased or decreased by vote of the Board of Directors; provided, that no
decrease shall reduce the number of shares of the applicable series to a number
less than the number of such shares then outstanding. Any shares of Series
B1/B2/B3/B4 Preferred Stock converted, redeemed, purchased or otherwise acquired
by the Corporation in any manner whatsoever shall, automatically and without
further action, be retired and canceled promptly after the acquisition thereof,
and shall become authorized but unissued shares of Preferred Stock when the
Corporation shall take such action as may be necessary to reduce the number of
authorized shares of the Series B1 Preferred Stock, Series B2 Preferred Stock,
Series B3 Preferred Stock or Series B4 Preferred Stock and may be reissued as
part of a new series of any class or series of Preferred Stock in accordance
with the Certificate of Incorporation and this Certificate of Designations.

 



 

 

 

SECTION 2     Certain Definitions.

 

Unless the context otherwise requires, the terms defined in this Section 2 shall
have, for all purposes of this resolution, the meanings specified (with terms
defined in the singular having comparable meanings when used in the plural).

 

“Affiliate” means any person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Attribution Parties” shall have the meaning set forth in Section 6(c).

 

“Beneficial Ownership Limitation” shall have the meaning set forth
in Section 6(c).

 

“Board of Directors” shall have the meaning set forth in the preamble to this
Certificate of Designations.

 

“Bylaws” shall have the meaning set forth in the preamble to this Certificate of
Designations.

 

“Certificate of Incorporation” shall have the meaning set forth in the preamble
to this Certificate of Designations.

 

“Common Stock” shall mean the common stock, par value $0.001 per share, of the
Corporation.

 

“Conversion Date” shall have the meaning set forth in Section 6(e).

 

“Conversion Notice” shall have the meaning set forth in Section 6(e).

 

“Conversion Price” shall mean: (a) in the case of Series B1 Preferred Stock,
$1.52 (the “Series B1 Conversion Price”); (b) in the case of Series B2 Preferred
Stock, $1.52 (the “Series B2 Conversion Price”); (c) in the case of Series B3
Preferred Stock, $1.82 (the “Series B3 Conversion Price”); and (d) in the case
of Series B4 Preferred Stock, $1.82 (the “Series B4 Conversion Price”); in each
case, subject to adjustment from time to time in accordance with Section 6(d).

 

“Corporation” shall have the meaning set forth in the preamble to this
Certificate of Designations.

 

“Deemed Liquidation” Each of the following events shall be considered a “Deemed
Liquidation” unless the holders of at least a majority of the outstanding shares
of Series B1/B2/B3/B4 Preferred Stock elect otherwise by written notice sent to
the Corporation at least 30 days prior to the effective date of any such event:

 

(a)     a merger or consolidation in which:

 

(i) the Corporation is a constituent party, or

 



 

 

 

(ii) a subsidiary of the Corporation is a constituent party and the Corporation
issues shares of its capital stock pursuant to such merger or consolidation,

 

except any such merger or consolidation involving the Corporation or a
subsidiary in which the shares of capital stock of the Corporation outstanding
immediately prior to such merger or consolidation continue to represent, or are
converted into or exchanged for shares of capital stock that represent,
immediately following such merger or consolidation, at least a majority, by
voting power, of the capital stock of (1) the surviving or resulting
corporation; or (2) if the surviving or resulting corporation is a wholly owned
subsidiary of another corporation immediately following such merger or
consolidation, the parent corporation of such surviving or resulting
corporation; or

 

(b)     the sale, lease, transfer, exclusive license or other disposition, in a
single transaction or series of related transactions, by the Corporation or any
subsidiary of the Corporation of all or substantially all the assets of the
Corporation and its subsidiaries taken as a whole or the sale or disposition
(whether by merger, consolidation or otherwise) of one or more subsidiaries of
the Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.

 

“DGCL” shall have the meaning set forth in the preamble to this Certificate of
Designations.

 

“Exchange Act” shall have the meaning set forth in Section 6(c).

 

“Fair Market Value” shall mean, with respect to any listed security, its Market
Price, and with respect to any property or assets, other than cash or listed
securities, the fair value thereof determined in good faith by the Board of
Directors.

 

“Holder” means any holder of Series B1/B2/B3/B4 Preferred Stock, all of such
holders being the “Holders.”

 

“Initial Issue Date” shall mean: (a) with respect to the Series B1 Preferred
Stock, the date that shares of Series B1 Preferred Stock are first issued by the
Corporation; (b) with respect to the Series B2 Preferred Stock, the date that
shares of Series B2 Preferred Stock are first issued by the Corporation;
(c) with respect to the Series B3 Preferred Stock, the date that shares of
Series B3 Preferred Stock are first issued by the Corporation; and (d) with
respect to the Series B4 Preferred Stock, the date that shares of Series B4
Preferred Stock are first issued by the Corporation.

 

“Junior Securities” shall have the meaning set forth in Section 8(a)(iii).

 

“Liquidation” shall have the meaning set forth in Section 5(a).

 



 

 

 

“Market Price” shall mean, as to any class of listed securities, the average of
the closing prices of such security’s sales on all United States securities
exchanges on which such security may at the time be listed, or, if there have
been no sales on any such exchange on any day, the average of the highest bid
and lowest asked prices on all such exchanges at the end of such day, or, if on
any day such security is not so listed, the average of the representative bid
and asked prices quoted by a Permitted Exchange, but not on the basis of “pink
sheets, as of 4:00 P.M., New York time, on such day or any successor
organization, in each such case averaged over a period of twenty-one (21) days
consisting of the day (or if such day is not a trading day, the immediately
preceding trading day) as of which “Market Price” is being determined and the
twenty (20) consecutive trading days prior to such day.

 

“Parity Securities” shall have the meaning set forth in Section 8(a)(i).

 

“Participating Dividends” shall have the meaning set forth in Section 4.

 

“Permitted Exchange” means any of The New York Stock Exchange, The Nasdaq Global
Select Market, The Nasdaq Global Market, The Nasdaq Capital Market (or any of
their respective successors).

 

“person” shall mean any individual, partnership, company, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or agency or political subdivision thereof, or other
entity.

 

“Preferred Stock” shall have the meaning set forth in the preamble to this
Certificate of Designations.

 

“Preferred Stock Recapitalization Event” shall mean a Series B1 Recapitalization
Event, Series B2 Recapitalization Event, Series B3 Recapitalization Event and/or
Series B4 Recapitalization Event.

 

“Redemption Date” shall have the meaning set forth in Section 7(b).

 

“Redemption Notice” shall have the meaning set forth in Section 7(a).

 

“Redemption Price” shall have the meaning set forth in Section 7(a).

 

“Requisite Holders” shall mean the holders of at least a majority of the then
outstanding shares of Series B1/B2/B3/B4 Preferred Stock.

 

“SEC” shall have the meaning set forth in Section 8(b).

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Senior Securities” shall have the meaning set forth in Section 8(a)(i).

 

“Series B1 Preferred Stock” shall have the meaning set forth in Section 1(a).

 

“Series B1 Recapitalization Event” shall mean any stock dividend, stock split,
combination, reorganization, recapitalization, reclassification, or other
similar event involving a change in the capital structure of the Series B1
Preferred Stock.

 



 

 

 

“Series B1 Transition Date” shall mean the first date following the 2-year
anniversary of the Initial Issue Date of the Series B1 Preferred Stock on which
each of the Series B Conditions are true.

 

“Series B1 Conditions” shall mean: (a) the closing price of the Common Stock on
any Permitted Exchange has been equal to or exceeded the price that is equal to
three times (3x) the Series B1 Conversion Price for 180 calendar days;
(b) the 50-day average trading volume of the Common Stock on the Permitted
Exchange is greater than 500,000 shares (subject to adjustment for any stock
dividend, stock split, stock combination or other similar transaction); and (c)
the presentation by the Company at an appropriate medical conference of the
“Overall Survival” data as defined in the ILLUMINATE-301 study protocol.

 

“Series B2 Conditions” shall mean: (a) the closing price of the Common Stock on
any Permitted Exchange has been equal to or exceeded the price that is equal to
three times (3x) the Series B2 Conversion Price for 180 calendar days;
(b) the 50-day average trading volume of the Common Stock on the Permitted
Exchange is greater than 500,000 shares (subject to adjustment for any stock
dividend, stock split, stock combination or other similar transaction); and (c)
the presentation by the Company at an appropriate medical conference of the
“Overall Survival” data as defined in the ILLUMINATE-301 study protocol.

 

“Series B3 Conditions” shall mean: (a) the closing price of the Common Stock on
any Permitted Exchange has been equal to or exceeded the price that is equal to
three times (3x) the Series B3 Conversion Price for 180 calendar days;
(b) the 50-day average trading volume of the Common Stock on the Permitted
Exchange is greater than 500,000 shares (subject to adjustment for any stock
dividend, stock split, stock combination or other similar transaction); and (c)
the presentation by the Company at an appropriate medical conference of the
“Overall Survival” data as defined in the ILLUMINATE-301 study protocol.

 

“Series B4 Conditions” shall mean: (a) the closing price of the Common Stock on
any Permitted Exchange has been equal to or exceeded the price that is equal to
three times (3x) the Series B4 Conversion Price for 180 calendar days;
(b) the 50-day average trading volume of the Common Stock on the Permitted
Exchange is greater than 500,000 shares (subject to adjustment for any stock
dividend, stock split, stock combination or other similar transaction); and (c)
the presentation by the Company at an appropriate medical conference of the
“Overall Survival” data as defined in the ILLUMINATE-301 study protocol.

 

“Series B1/B2/B3/B4 Preferred Stock” shall have the meaning set forth
in Section 1(c).

 

“Series B2 Preferred Stock” shall have the meaning set forth in Section 1(b).

 

“Series B2 Recapitalization Event” shall mean any stock dividend, stock split,
combination, reorganization, recapitalization, reclassification, or other
similar event involving a change in the capital structure of the Series B2
Preferred Stock.

 

“Series B2 Transition Date” shall mean the first date following the 2-year
anniversary of the Initial Issue Date of the Series B2 Preferred Stock on which
each of the Series B2 Conditions are true.

 



 

 

 

“Series B3 Preferred Stock” shall have the meaning set forth in Section 1(c).

 

“Series B3 Recapitalization Event” shall mean any stock dividend, stock split,
combination, reorganization, recapitalization, reclassification, or other
similar event involving a change in the capital structure of the Series B3
Preferred Stock.

 

“Series B3 Transition Date” shall mean the first date following the 2-year
anniversary of the Initial Issue Date of the Series B3 Preferred Stock on which
each of the Series B3 Conditions are true.

 

“Series B4 Preferred Stock” shall have the meaning set forth in Section 1(c).

 

“Series B4 Recapitalization Event” shall mean any stock dividend, stock split,
combination, reorganization, recapitalization, reclassification, or other
similar event involving a change in the capital structure of the Series B4
Preferred Stock.

 

“Series B4 Transition Date” shall mean the first date following the 2-year
anniversary of the Initial Issue Date of the Series B4 Preferred Stock on which
each of the Series B4 Conditions are true.

 

“Stated Value” shall mean (a) the per share stated value for a share of Series
B1 Preferred Stock of $152.00, (b) the per share stated value for a share of
Series B2 Preferred Stock of $152.00, (c) the per share stated value for a share
of Series B3 Preferred Stock of $182.00, or (d) the per share stated value for a
share of Series B4 Preferred Stock of $182.00.

 

“subsidiary” means, with respect to any person, (a) a company a majority of
whose capital stock with voting power, under ordinary circumstances, to elect
directors is at the time, directly or indirectly, owned by such person, by a
subsidiary of such person, or by such person and one or more subsidiaries of
such person, (b) a partnership in which such person or a subsidiary of such
person is, at the date of determination, a general partner of such partnership,
or (c) any other person (other than a company) in which such person, a
subsidiary of such person or such person and one or more subsidiaries of such
person, directly or indirectly, at the date of determination thereof, has (i) at
least a majority ownership interest, (ii) the power to elect or direct the
election of the directors or other governing body of such person, or (iii) the
power to direct or cause the direction of the affairs or management of such
person. For purposes of this definition, a person is deemed to own any capital
stock or other ownership interest if such person has the right to acquire such
capital stock or other ownership interest, whether through the exercise of any
purchase option, conversion privilege or similar right.

 

“Subsidiary” shall mean a subsidiary of the Corporation.

 

SECTION 3     Voting Rights.

 

(a)     General. The Series B1/B2/B3/B4 Preferred Stock is non-voting stock.
Except as otherwise provided by the DGCL, other applicable law or as provided in
this Certificate of Designations, the holders of Series B1/B2/B3/B4 Preferred
Stock shall not be entitled to vote (or render written consents) on any matter
submitted for a vote of (or written consents in lieu of a vote as permitted by
the DGCL, the Certificate of Incorporation and the Bylaws) holders of Common
Stock.

 



 

 

 

(b)     Protective Provisions. Until the earlier of (x) the date on which less
than 25% of the shares of Series B1/B2/B3/B4 Preferred Stock are outstanding
after the applicable Initial Issue Date of the Series B1/B2/B3/B4 Preferred
Stock, (y) the Series B1 Transition Date, Series B2 Transition Date, Series B3
Transition Date, or the Series B4 Transition Date, as the case may be and
(z) the effective date of a Deemed Liquidation, the Corporation shall not, and
shall not permit any of its Subsidiaries to, directly or indirectly, without the
affirmative vote (or written consent as permitted by the DGCL, the Certificate
of Incorporation and Bylaws) of the Requisite Holders, voting (or consenting) as
a separate class:

 

(i)     amend, alter, modify or repeal (whether by merger, consolidation or
otherwise) this Certificate of Designations, the Certificate of Incorporation or
the Bylaws in any manner that adversely affects the rights, preferences,
privileges or the restrictions provided for the benefit of, the Series
B1/B2/B3/B4 Preferred Stock;

 

(ii)     authorize, create, designate, issue or sell any (A) class or series of
capital stock (including shares of treasury stock) that would be classified as
Senior Securities or Parity Securities or (B) rights, options, warrants or other
securities (including debt securities) convertible into or exercisable or
exchangeable for capital stock or any equity security or having any other equity
feature, in each case, that would be classified as either Senior Securities or
Parity Securities, except as pursuant to the conversion or exercise of
securities issued and outstanding as of the Initial Issue Date of the Series B1
Preferred Stock or pursuant to any agreement in effect on or prior to the
Initial Issue Date of the Series B1 Preferred Stock;

 

(iii)     purchase or redeem (or permit any subsidiary to purchase or redeem) or
pay or declare any dividend, or make any distribution on, any shares of capital
stock of the Corporation, other than redemptions of or dividends or
distributions on the Series B1/B2/B3/B4 Preferred Stock as expressly authorized
herein; or

 

(iv)     enter into any agreement to do any of the foregoing that is not
expressly made conditional on obtaining the affirmative vote or written consent
of the Requisite Holders.

 

SECTION 4     Dividends.

 

If the Board of Directors shall declare a dividend or other distribution payable
upon the then outstanding shares of Common Stock, whether in cash, in kind or in
other securities or property, the holders of the outstanding shares of Series
B1/B2/B3/B4 Preferred Stock shall be entitled to the amount of dividends as
would be payable in respect of the number of shares of Common Stock into which
the shares of Series B1/B2/B3/B4 Preferred Stock held by each holder thereof
could be converted, without regard to any restrictions on conversion, in
accordance with the provisions of Section 6 hereof, such number to be determined
as of the record date for determination of holders of Common Stock entitled to
receive such dividend or, if no such record date is established, as of the date
of such dividend (“Participating Dividends”). Participating Dividends are
payable at the same time as and when dividends on the Common Stock are paid to
the holders of Common Stock.

 



 

 

 

SECTION 5     Liquidation Preference.

 

(a)     Liquidation Preference of Series B1/B2/B3/B4 Preferred Stock. Subject
to Section 5(b) and Section 5(f) below, in the event of any liquidation,
dissolution, or winding up of the Corporation whether voluntary or involuntary,
or in the event of its insolvency (a “Liquidation”) or Deemed Liquidation, the
holders of Series B1/B2/B3/B4 Preferred Stock shall be entitled to have set
apart for them, or to be paid, out of the assets of the Corporation available
for distribution to stockholders (whether such assets are capital, surplus or
earnings) after provision for payment of all debts and liabilities of the
Corporation in accordance with the DGCL, before any distribution or payment is
made with respect to any shares of Junior Securities and subject to the
liquidation rights and preferences of any class or series of Senior Securities
and Parity Securities, an amount equal to the applicable Stated Value per share
of Series B1/B2/B3/B4 Preferred Stock (which amount shall be subject to an
equitable adjustment in the event of any Preferred Stock Recapitalization
Event).

 

(b)     Insufficient Assets. If, upon any Liquidation or Deemed Liquidation, the
assets legally available for distribution among the holders of the Series
B1/B2/B3/B4 Preferred Stock and any Parity Securities of the Corporation shall
be insufficient to permit payment to such holders of the full preferential
amounts as provided for in Section 5(a) above, then such holders shall share
ratably in any distribution of available assets according to the respective
amounts which would otherwise be payable with respect to the securities held by
them upon such liquidating distribution if all amounts payable on or with
respect to such securities were paid in full, based upon the aggregate
liquidation value payable upon all shares of Series B1/B2/B3/B4 Preferred Stock
and any Parity Securities then outstanding.

 

(c)     Distribution to Junior Securities. After such payment shall have been
made in full to the holders of the Series B1/B2/B3/B4 Preferred Stock, or funds
necessary for such payment shall have been set aside by the Corporation in trust
for the account of holders of the Series B1/B2/B3/B4 Preferred Stock so as to be
available for such payment, the remaining assets available for distribution
shall be distributed ratably among the holders of the Junior Securities in
accordance with the terms of such securities.

 

(d)     Distributions Other than Cash. Whenever the distribution provided for in
this Section 5 shall be payable in property other than cash, the value of such
distribution shall be the Fair Market Value thereof. All distributions
(including distributions other than cash) made hereunder shall be made pro
rata to the holders of Series B1/B2/B3/B4 Preferred Stock.

 

(e)     Equitable Adjustments. The amounts to be paid or set aside for payment
as provided above in this Section 5 shall be proportionately increased or
decreased in inverse relation to the change in the number of outstanding shares
resulting from any Preferred Stock Recapitalization Event.

 

(f)    Loss of Liquidation Preferences. Notwithstanding anything to the contrary
in this Section 5: (i) from and after the Series B1 Transition Date, the holders
of Series B1 Preferred Stock shall not be entitled to any preferential payment
pursuant to this Section 5 in connection with a Liquidation or Deemed
Liquidation; (ii) from and after the Series B2 Transition Date, the holders of
Series B2 Preferred Stock shall not be entitled to any preferential payment
pursuant to this Section 5 in connection with a Liquidation or Deemed
Liquidation; (iii) from and after the Series B3 Transition Date, the holders of
Series B3 Preferred Stock shall not be entitled to any preferential payment
pursuant to this Section 5 in connection with a Liquidation or Deemed
Liquidation; and (iv) from and after the Series B4 Transition Date, the holders
of Series B4 Preferred Stock shall not be entitled to any preferential payment
pursuant to this Section 5 in connection with a Liquidation or Deemed
Liquidation.

 



 

 

 

SECTION 6     Conversion Rights.

 

(a)     General. Subject to and upon compliance with the provisions of
this Section 6, each Holder shall be entitled, at its option, at any time and
from time to time, to convert all or any such shares of Series B1/B2/B3/B4
Preferred Stock into the number of fully paid and nonassessable shares of Common
Stock equal to the number obtained by dividing (i) the Stated Value of such
Series B1/B2/B3/B4 Preferred Stock (which amount shall be subject to an
equitable adjustments in the event of any Preferred Stock Recapitalization
Event) by (ii) the Conversion Price in effect on the Conversion Date (determined
as provided in this Section 6).

 

(b)    Fractions of Shares. Fractional shares of Common Stock may not be issued
in connection with any conversion. If any fractional interest in a share would
be deliverable upon conversion, such fractional share shall be rounded down to
the next whole number.

 

(c)     Conversion Limitations. The Corporation shall not effect any conversion
of the Series B1/B2/B3/B4 Preferred Stock, and the Holder shall not have the
right to convert any portion of the Series B1/B2/B3/B4 Preferred Stock, pursuant
to this Section 6 or otherwise, to the extent that after giving effect to such
issuance after conversion, the Holder (together with the Holder’s Affiliates,
and any other persons acting as a group together with the Holder or any of the
Holder’s Affiliates (such Persons, “Attribution Parties”)), would beneficially
own in excess of the Beneficial Ownership Limitation. For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates and Attribution Parties shall include the number
of shares of Common Stock issuable upon conversion of the Series B1/B2/B3/B4
Preferred Stock with respect to which such determination is being made, but
shall exclude the number of shares of Common Stock which would be issuable upon
(i) exercise of the remaining, nonexercised shares of Series B1/B2/B3/B4
Preferred Stock beneficially owned by the Holder or any of its Affiliates or
Attribution Parties and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Corporation subject to a
limitation on conversion or exercise analogous to the limitation contained
herein beneficially owned by the Holder or any of its Affiliates or Attribution
Parties. Except as set forth in the preceding sentence, for purposes of
this Section 6, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the rules and regulations promulgated thereunder, it being
acknowledged by the Holder that the Corporation is not representing to the
Holder that such calculation is in compliance with Section 13(d) of the Exchange
Act and the Holder is solely responsible for any schedules required to be filed
in accordance therewith. To the extent that the limitation contained in
this Section 6 applies, the determination of whether the Series B1/B2/B3/B4
Preferred Stock is convertible (in relation to other securities owned by the
Holder together with any Affiliates and Attribution Parties) and of which
portion of the Series B1/B2/B3/B4 Preferred Stock is convertible shall be in the
sole discretion of the Holder, and the submission of a Conversion Notice shall
be deemed to be the Holder’s determination of whether the Series B1/B2/B3/B4
Preferred Stock is exercisable (in relation to other securities owned by the
Holder together with any Affiliates and Attribution Parties) and of which
portion of the Series B1/B2/B3/B4 Preferred Stock is exercisable, in each case
subject to the Beneficial Ownership Limitation, and the Corporation shall have
no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Section 6, in
determining the number of outstanding shares of Common Stock, a Holder may rely
on the number of outstanding shares of Common Stock as reflected in (A) the
Corporation’s most recent periodic or annual report filed with the Commission,
as the case may be, (B) a more recent public announcement by the Corporation or
(C) a more recent written notice by the Corporation or its transfer agent
setting forth the number of shares of Common Stock outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Corporation, including
the Series B1/B2/B3/B4 Preferred Stock, by the Holder or its Affiliates or
Attribution Parties since the date as of which such number of outstanding shares
of Common Stock was reported. The “Beneficial Ownership Limitation” shall be
4.99%; provided that, by written notice to the Company, the Holder may from time
to time increase or decrease the Beneficial Ownership Limitation to any other
percentage not in excess of 19.99% specified in such notice; provided that
(i) any increase from a limit set pursuant to this sentence or pursuant to a
previous notice will not be effective until the sixty-first (61st) day after
such notice (or subsequent notice) is delivered to the Company, and (ii) any
such increase or decrease will apply only to the Holder and not to any other
Holder of Series B1/B2/B3/B4 Preferred Stock. In accordance with the applicable
listing standards, the restrictions set forth in this Section 6(c) will apply at
any time when the Series B1/B2/B3/B4 Preferred Stock is outstanding, regardless
of whether the Corporation then has a class of securities listed on a Permitted
Exchange. The provisions of this paragraph shall be construed and implemented in
a manner otherwise than in strict conformity with the terms of this Section 6 to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation.

 



 

 

 

(d)     Adjustments to Conversion Price.

 

(i)     Upon Stock Dividends, Subdivisions or Splits. If, at any time after the
date hereof, the number of shares of Common Stock outstanding is increased by a
stock dividend payable in shares of Common Stock or by a subdivision
or split-up of shares of Common Stock, then, following the record date for the
determination of holders of Common Stock entitled to receive such stock
dividend, or to be affected by such subdivision or split-up, the Conversion
Price shall be appropriately decreased so that the number of shares of Common
Stock issuable on conversion of Series B1/B2/B3/B4 Preferred Stock shall be
increased in proportion to such increase in outstanding shares.

 

(ii)     Upon Combinations. If, at any time after the date hereof, the number of
shares of Common Stock outstanding is decreased by a combination of the
outstanding shares of Common Stock into a smaller number of shares of Common
Stock, then, following the record date to determine shares affected by such
combination, the Conversion Price shall be appropriately increased so that the
number of shares of Common Stock issuable on conversion of each share of Series
B1/B2/B3/B4 Preferred Stock shall be decreased in proportion to such decrease in
outstanding shares.

 



 

 

 

(iii)     Capital Reorganization, Reclassification, Merger or Sale of Assets. If
at any time or from time to time there shall be (A) a capital reorganization of
the Common Stock, (B) a reclassification of the Common Stock (other than a
subdivision, combination, or exchange of shares provided for elsewhere in
this Section 6) or (C) a merger or consolidation of the Corporation with or into
another corporation, or the sale of all or substantially all of the
Corporation’s properties and assets to any other person, then, as a part of such
reorganization, reclassification, merger, or consolidation or sale, provision
shall be made so that holders of Series B1/B2/B3/B4 Preferred Stock, as the case
may be, shall thereafter be entitled to receive upon conversion of the Series
B1/B2/B3/B4 Preferred Stock, the kind and amount of shares of stock or other
securities or property of the Corporation, or of the successor corporation
resulting from such merger, consolidation or sale, to which such holder would
have been entitled if such holder had converted its shares of Series B1/B2/B3/B4
Preferred Stock immediately prior to such capital reorganization,
reclassification, merger, consolidation or sale. In any such case, appropriate
adjustment shall be made in the application of the provisions of
this Section 6(d) with respect to the rights of the holders of the Series
B1/B2/B3/B4 Preferred Stock after the reorganization, reclassification, merger,
consolidation or sale to the end that the provisions of this Section 6(d),
including adjustment of the Conversion Price then in effect for the Series
B1/B2/B3/B4 Preferred Stock and the number of shares issuable upon conversion of
the Series B1/B2/B3/B4 Preferred Stock) shall be applicable after that event in
as nearly equivalent a manner as may be practicable.

 

(e)     Exercise of Conversion Privilege. In order to exercise the conversion
privilege, the holder of any share of Series B1/B2/B3/B4 Preferred Stock shall,
if such Holder’s shares are certificated, surrender the certificate evidencing
such share of Series B1/B2/B3/B4 Preferred Stock, duly endorsed or assigned to
the Corporation in blank, at any office or agency of the Corporation maintained
for such purpose, accompanied by written notice (a “Conversion Notice”) to the
Corporation at such office or agency that the holder elects to convert such
Series B1/B2/B3/B4 Preferred Stock or, if less than the entire amount thereof is
to be converted, the portion thereof to be converted. Series B1/B2/B3/B4
Preferred Stock shall be deemed to have been converted immediately prior to the
close of business on the date (the “Conversion Date”) of surrender of such
shares of Series B1/B2/B3/B4 Preferred Stock for conversion in accordance with
the foregoing provisions, and at such time the rights of the Holder as a Holder
shall cease, and the person or persons entitled to receive the Common Stock
issuable upon conversion shall be treated for all purposes as the record holder
or holders of such Common Stock as and after such time. As promptly as
practicable on or after the Conversion Date, the Corporation shall issue and
shall deliver at any office or agency of the Corporation maintained for the
surrender of Series B1/B2/B3/B4 Preferred Stock a certificate or certificates
for the number of full shares of Common Stock issuable upon conversion (or a
notice of such issuance if uncertificated shares are issued). In the case of any
certificate evidencing shares of Series B1/B2/B3/B4 Preferred Stock that is
converted in part only, upon such conversion the Corporation shall also execute
and deliver a new certificate evidencing the number of shares of Series
B1/B2/B3/B4 Preferred Stock that are not converted (or a notice of such issuance
if uncertificated shares are issued).

 



 

 

 

(f)     Notice of Adjustment of Conversion Price. Whenever the provisions
of Section 6(d) require that the Conversion Price be adjusted as herein
provided, the Corporation shall compute the adjusted Conversion Price in
accordance with Section 6(d) and shall prepare a certificate signed by the
Corporation’s chief executive officer or chief financial officer setting forth
the adjusted Conversion Price and showing in reasonable detail the facts upon
which such adjustment is based, and such certificate shall forthwith be filed at
each office or agency maintained for such purpose for conversion of shares of
Series B1/B2/B3/B4 Preferred Stock and mailed by the Corporation at its expense
to all holders of Series B1/B2/B3/B4 Preferred Stock at their last addresses as
they shall appear in the stock register.

 

(g)     Corporation to Reserve Common Stock. The Corporation shall at all times
reserve and keep available, free from preemptive rights, out of the authorized
but unissued Common Stock or out of the Common Stock held in treasury, for the
purpose of effecting the conversion of Series B1/B2/B3/B4 Preferred Stock, the
full number of shares of Common Stock issuable upon the conversion of all
outstanding shares of Series B1/B2/B3/B4 Preferred Stock. Before taking any
action that would cause an adjustment reducing the Conversion Price below the
then par value (if any) of the shares of Common Stock deliverable upon
conversion of the Series B1/B2/B3/B4 Preferred Stock, the Corporation will take
any corporate action that, in the opinion of its counsel, is necessary in order
that the Corporation may validly and legally issue fully paid
and non-assessable shares of Common Stock at such adjusted Conversion Price.

 

(h)     Taxes on Conversions. The Corporation will pay any and all original
issuance, transfer, stamp and other similar taxes that may be payable in respect
of the issue or delivery of shares of Common Stock on conversion of Series
B1/B2/B3/B4 Preferred Stock pursuant hereto. The Corporation shall not, however,
be required to pay any tax which may be payable in respect of any transfer
involved in the issue and delivery of shares of Common Stock in a name other
than that of the holder of the share(s) of Series B1/B2/B3/B4 Preferred Stock to
be converted (nor shall the Corporation be responsible for any other taxes
payable by the holders of the Series B1/B2/B3/B4 Preferred Stock), and no such
issue or delivery shall be made unless and until the person requesting such
issue has paid to the Corporation the amount of any such tax, or has established
to the satisfaction of the Corporation that such tax has been paid.

 



 

 

 

SECTION 7     Redemption of Series B1/B2/B3/B4 Preferred Stock.

 

(a)     Redemption at the Election of Holders of Series B1/B2/B3/B4 Preferred
Stock. Subject to Section 7(c) and Section 7(f) below, at any time on or after
the fifth (5th) anniversary of the Initial Issue Date of the applicable series
of Series B1/B2/B3/B4 Preferred Stock, each Holder may elect, by delivering an
irrevocable written notice (each a “Redemption Notice”) to the Corporation, to
have the Corporation redeem all or any portion of the Series B1/B2/B3/B4
Preferred Stock held by such Holder, as applicable, at a price per share (the
“Redemption Price”) equal to the Stated Value per share. The Corporation shall,
unless otherwise prevented by law, redeem from such Holder, on the Redemption
Date, the number of shares of Series B1/B2/B3/B4 Preferred Stock identified in
such notice of election.

 

(b)     Redemption Closing. The closing of the Corporation’s redemption of the
Series B1/B2/B3/B4 Preferred Stock pursuant to this Section 7 shall take place
at 11:00 a.m. Eastern Time on the date set forth in the applicable Redemption
Notice, provided that such date shall not be earlier than the fourteenth (14th)
calendar day following the date of such Redemption Notice (the “Redemption
Date”), at the Corporation’s principal executive office or other mutually agreed
upon location where the closing will occur. At the closing, the Corporation
shall pay to each holder of Series B1/B2/B3/B4 Preferred Stock from whom shares
of Series B1/B2/B3/B4 Preferred Stock are being redeemed an amount equal to the
aggregate applicable Redemption Price for all such shares against receipt from
such holder of the certificate or certificates, if any, duly endorsed or
assigned to the Corporation in blank, representing the shares of Series
B1/B2/B3/B4 Preferred Stock being redeemed. All such payments shall be made by
wire transfer of immediately available funds or, if any such holder shall not
have specified wire transfer instructions to the Corporation prior to the
closing, by certified or official bank check payable to the order of the Holder.
In the case of any certificate evidencing shares of Series B1/B2/B3/B4 Preferred
Stock that is redeemed in part only, upon such redemption the Corporation shall
also execute and deliver a new certificate (or a notice of such issuance if
uncertificated shares are issued) evidencing the number of shares of Series
B1/B2/B3/B4 Preferred Stock that are not redeemed.

 

(c)     Insufficient Funds. If the Corporation shall not be permitted, or shall
not have funds legally available in the amount necessary, to redeem all shares
of Series B1/B2/B3/B4 Preferred Stock to be redeemed on the applicable
Redemption Date, then the Series B1/B2/B3/B4 Preferred Stock shall be redeemed
by the Corporation on such Redemption Date to the maximum extent the Corporation
is permitted and has funds legally available on a pro rata basis, in accordance
with the number of shares to be redeemed from each such Holder of Series
B1/B2/B3/B4 Preferred Stock. The Corporation shall immediately redeem such
shares of Series B1/B2/B3/B4 Preferred Stock upon the termination of such legal
prohibition and at any time thereafter when additional funds of the Corporation
are legally available for the redemption of such shares of Series B1/B2/B3/B4
Preferred Stock, such funds will be used, at the end of the next succeeding
fiscal quarter, to redeem the balance of such shares, or such portion thereof
for which funds are then legally available, on the basis set forth above. In the
event that the Corporation has received multiple Redemption Notices with
multiple Redemption Dates, the shares subject to redemption on the earliest
Redemption Date shall be redeemed in priority to shares to be redeemed on later
Redemption Date(s).

 



 

 

 

(d)     Effect of Redemption. From and after the close of business on the
applicable Redemption Date, unless there shall have been a default in the
payment of the Redemption Price, all rights (except the right to receive the
Redemption Price) of the Holders of Series B1/B2/B3/B4 Preferred Stock with
respect to the shares of Series B1/B2/B3/B4 Preferred Stock to be redeemed on
such date shall cease and terminate, and such shares shall not thereafter be
transferred on the books of the Corporation or be deemed to be outstanding for
any purpose whatsoever whether or not the certificates representing such shares
have been received by the Corporation; provided, however, that, notwithstanding
anything contained herein to the contrary, (i) if the Corporation defaults in
the payment of the Redemption Price, the rights of such holders with respect to
such shares of Series B1/B2/B3/B4 Preferred Stock shall continue until the
Corporation cures such default, and (ii) without limiting any other rights of
such holders, upon the occurrence of a subsequent Liquidation or Deemed
Liquidation, with respect to the shares of Series B1/B2/B3/B4 Preferred Stock in
respect of which the payment of the Redemption Price has not occurred, such
holders shall be accorded the rights to liquidation preference payments as set
forth in Section 5 hereof in respect of such remaining shares, as if no prior
redemption request had been made. The shares of Series B1/B2/B3/B4 Preferred
Stock not redeemed shall remain outstanding and entitled to all rights and
preferences provided herein.

 

(e)     Miscellaneous. Neither the Corporation nor any Subsidiary shall offer to
purchase, redeem or acquire any shares of Series B1/B2/B3/B4 Preferred Stock
other than pursuant to the terms of this Certificate of Designations or pursuant
to a purchase offer made to all holders of Series B1/B2/B3/B4 Preferred
Stock pro rata based upon the number of such shares owned by each such holder.

 

(f)    Loss of Redemption Rights. Notwithstanding anything to the contrary in
this Section 7: (i) from and after the Series B1 Transition Date, the Holders of
Series B1 Preferred Stock shall not be entitled to redemption of their shares of
Series B1 Preferred Stock pursuant to this Section 7; (ii) from and after the
Series B2 Transition Date, the Holders of Series B2 Preferred Stock shall not be
entitled to redemption of their shares of Series B2 Preferred Stock pursuant to
this Section 7; (iii) from and after the Series B3 Transition Date, the Holders
of Series B3 Preferred Stock shall not be entitled to redemption of their shares
of Series B3 Preferred Stock pursuant to this Section 7; and (iv) from and after
the Series B4 Transition Date, the Holders of Series B4 Preferred Stock shall
not be entitled to redemption of their shares of Series B4 Preferred Stock
pursuant to this Section 7. For the avoidance of doubt, any shares of Series
B1/B2/B3/B4 Preferred Stock for which rights of redemption have been lost
pursuant to this Section 7(f) and that were the subject of a Redemption Notice
provided prior to the applicable Transition Date, shall no longer be subject to
redemption and the Corporation shall be relieved of any obligation to redeem
such shares in accordance with this Section 7.



 

 

 

SECTION 8     Ranking; Notification of Lost Rights; Legends.

 

(a)    Ranking. For purposes of this Certificate of Designation, any stock of
any class or classes of the Corporation shall be deemed to rank:

 

(i)     prior to the shares of this Series B1/B2/B3/B4 Preferred Stock, either
as to dividends or upon liquidation, if the holders of such class or classes
shall be entitled to the receipt of dividends or of amounts distributable upon
dissolution, liquidation or winding up of the Corporation, as the case may be,
in preference or priority to the holders of shares of this Series B1/B2/B3/B4
Preferred Stock (any such securities, “Senior Securities”);

 

(ii)    pari passu to the shares of this Series B1/B2/B3/B4 Preferred Stock,
either as to dividends or upon liquidation, if the holders of such class or
classes shall be entitled to the receipt of dividends or of amounts
distributable upon dissolution, liquidation or winding up of the Corporation, as
the case may be, pari passu with the holders of shares of this Series
B1/B2/B3/B4 Preferred Stock (any such securities, “Parity Securities”);

 

(iii)    junior to shares of this Series B1/B2/B3/B4 Preferred Stock, either as
to dividends or upon liquidation, if such class shall be Common Stock or if the
holders of shares of the Series B1/B2/B3/B4 Preferred Stock shall be entitled to
receipt of dividends or of amounts distributable upon dissolution, liquidation
or winding up of the Corporation, as the case may be, in preference or priority
to the holders of shares of such class or classes (any such securities, “Junior
Securities”).

 

(b)    Notification of Lost Rights. The Corporation shall provide notice to the
Holders of the applicable series of Series B1/B2/B3/B4 Preferred Stock of the
Series B1 Transition Date, Series B2 Transition Date, Series B3 Transition Date
or Series B4 Transition Date, as the case may be, within the thirty (30) days
following the applicable Transition Date, which notice will be deemed provided
if delivered to such Holders in writing or via email, or if disclosed by the
Company pursuant to a press release linked on the Company’s website, in a
Current Report on Form 8-K filed with the U.S. Securities and Exchange
Commission (the “SEC”), in a Quarterly Report on Form 10-Q filed with the SEC,
or in an Annual Report on Form 10-K filed with the SEC.

 

(c)    Legends. In the event the Board of Directors determines that the shares
of Series B1/B2/B3/B4 Preferred Stock shall be certificated, the Corporation
shall include on such certificates any legends that the Board determines to be
necessary or appropriate.

 

SECTION 9     Amendment and Waiver. Notwithstanding anything to the contrary
herein, the amendment or waiver of any provisions of this Certificate of
Designation can be approved by the Requisite Holders.

 



 

 

 

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Designations,
Preferences and Rights to be duly executed by its Senior V.P., General Counsel
this 23rd day of December 2019.

 

  IDERA PHARMACEUTICALS, INC.           By:                              Name:  
Title:

 



 

 

 

 

Exhibit B

 

Form of Warrants

 



 

 

 

NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A)
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

[FORM OF WARRANT]

 

IDERA PHARMACEUTICALS, INC.

 

WARRANT TO PURCHASE COMMON STOCK OR SERIES B1 PREFERRED STOCK

 

Warrant No.: [                    ]

Number of Shares of Common Stock or Series B1 Preferred Stock:
[                    ]

Date of Issuance: [______] (“Issuance Date”)

Expiration Date: [____] 1 (“Expiration Date”)

 

Idera Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, , the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, at any time or times on or after the Issuance Date, but not
after 11:59 p.m., New York time, on the Expiration Date, the Warrant Shares (as
defined below). Except as otherwise defined herein, capitalized terms in this
Warrant to Purchase Common Stock or Series B1 Preferred Stock (including any
Warrants to Purchase Common Stock or Series B1 Preferred Stock issued in
exchange, transfer or replacement hereof, this “Warrant”), shall have the
meanings set forth in Section 14. This Warrant is one of the Warrants to
Purchase Common Stock or Series B1 Preferred Stock (the “Warrants”) issued in
connection with the transactions contemplated by that certain Securities
Purchase Agreement, dated as of December [__], 2019 (the “Subscription Date”) by
and between the Company, the holder and the other purchasers set forth on the
schedule of purchasers thereto (the “Securities Purchase Agreement”).

 



 



1 7 years from the Issuance Date

 



 

 

 

1.           EXERCISE OF WARRANT.

 

(a)          Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(e)), this
Warrant may be exercised by the Holder at any time or times on or after the
Issuance Date, in whole or in part, by delivery (whether via facsimile,
electronic mail or otherwise) of a written notice, in the form attached hereto
as Exhibit A (the “Exercise Notice”), of the Holder’s election to exercise this
Warrant. Within one (1) Trading Day following the delivery of the Exercise
Notice, the Holder shall make payment to the Company of an amount equal to the
Exercise Price in effect on the date of such exercise multiplied by the number
of Warrant Shares as to which this Warrant is being exercised (the “Aggregate
Exercise Price”) in cash by wire transfer of immediately available funds or, if
the provisions of Section 1(d) are applicable, by notifying the Company that
this Warrant is being exercised pursuant to a Cashless Exercise (as defined in
Section 1(d)). The Holder shall not be required to deliver the original Warrant
in order to effect an exercise hereunder (until the Holder has purchased all of
the Warrant Shares available hereunder and the Warrant has been exercised in
full), nor shall any ink-original signature or medallion guarantee (or other
type of guarantee or notarization) with respect to any Exercise Notice be
required. Execution and delivery of the Exercise Notice with respect to less
than all of the Warrant Shares shall have the same effect as cancellation of the
original Warrant and issuance of a new Warrant evidencing the right to purchase
the remaining number of Warrant Shares and the Holder shall not be required to
physically surrender this Warrant to the Company until the Holder has purchased
all of the Warrant Shares available hereunder and the Warrant has been exercised
in full, in which case, the Holder shall surrender this Warrant to the Company
for cancellation within three (3) Trading Days of the date on which the final
Notice of Exercise is delivered to the Company. On or before the first (1st)
Trading Day following the date on which the Holder has delivered the applicable
Exercise Notice, the Company shall transmit by facsimile or electronic mail an
acknowledgment of confirmation of receipt of the Exercise Notice, in the form
attached to the Exercise Notice, to the Holder and the Company’s transfer agent
(the “Transfer Agent”). So long as the Holder delivers the Aggregate Exercise
Price (or notice of a Cashless Exercise, if applicable) on or prior to the first
(1st) Trading Day following the date on which the Exercise Notice has been
delivered to the Company, then on or prior to the earlier of (i) the second
(2nd) Trading Day and (ii) the number of Trading Days comprising the Standard
Settlement Period, in each case following the date on which the Exercise Notice
has been delivered to the Company, or, if the Holder does not deliver the
Aggregate Exercise Price (or notice of a Cashless Exercise, if applicable) on or
prior to the first (1st) Trading Day following the date on which the Exercise
Notice has been delivered to the Company, then on or prior to the first (1st)
Trading Day following the date on which the Aggregate Exercise Price (or notice
of a Cashless Exercise, if applicable) is delivered (such earlier date, or if
later, the earliest day on which the Company is required to deliver Warrant
Shares pursuant to this Section 1(a), the “Share Delivery Date”), the Company
shall (X) provided that the Transfer Agent is participating in The Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program, credit such
aggregate number of Warrant Shares to which the Holder is entitled pursuant to
such exercise to the Holder’s or its designee’s balance account with DTC through
its Deposit / Withdrawal At Custodian system, or (Y) if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program
(“FAST”), issue and dispatch by overnight courier to the address as specified in
the Exercise Notice, a certificate, registered in the name of the Holder or its
designee, for the number of Warrant Shares to which the Holder is entitled
pursuant to such exercise. The Company shall be responsible for all fees and
expenses of the Transfer Agent and all fees and expenses with respect to the
issuance of Warrant Shares via DTC, if any, including without limitation for
same day processing. Upon delivery of the Exercise Notice, the Holder shall be
deemed for all corporate purposes to have become the holder of record and
beneficial owner of the Warrant Shares with respect to which this Warrant has
been exercised, irrespective of the date such Warrant Shares are credited to the
Holder’s DTC account or the date of delivery of the certificates evidencing such
Warrant Shares, as the case may be. If this Warrant is physically delivered to
the Company in connection with any exercise pursuant to this Section 1(a) and
the number of Warrant Shares represented by this Warrant submitted for exercise
is greater than the number of Warrant Shares being acquired upon an exercise,
then the Company shall as soon as practicable and in no event later than three
(3) Trading Days after any exercise and at its own expense, issue and deliver to
the Holder (or its designee) a new Warrant (in accordance with Section 6(d))
representing the right to purchase the number of Warrant Shares issuable
immediately prior to such exercise under this Warrant, less the number of
Warrant Shares with respect to which this Warrant is exercised. No fractional
shares of Common Stock are to be issued upon the exercise of this Warrant, but
rather the number of shares of Common Stock to be issued shall be rounded down
to the nearest whole number. The Company shall pay any and all transfer, stamp,
issuance and similar taxes, costs and expenses (including, without limitation,
fees and expenses of the Transfer Agent) which may be payable with respect to
the issuance and delivery of Warrant Shares upon exercise of this Warrant. The
Company’s obligations to issue and deliver Warrant Shares in accordance with the
terms and subject to the conditions hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination; provided, however, that the
Company shall not be required to deliver Warrant Shares with respect to an
exercise prior to the Holder’s delivery of the Aggregate Exercise Price (or
notice of a Cashless Exercise, if applicable) with respect to such exercise.

 



 

 

 

(b) Company’s Failure to Timely Deliver Securities. In addition to any other
rights available to the Holder, if the Company fails to cause the Transfer Agent
to transmit to the Holder the Warrant Shares in accordance with the provisions
of Section 1(a) above pursuant to an exercise on or before the Share Delivery
Date (other than a failure caused by incorrect or incomplete information
provided by the Holder to the Company), and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
or the Holder’s brokerage firm otherwise purchases, shares of Common Stock to
deliver in satisfaction of a sale by the Holder of the Warrant Shares which the
Holder anticipated receiving upon such exercise (a “Buy-In”), then the Company
shall (A) pay in cash to the Holder the amount, if any, by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (1) the number of Warrant Shares that the Company was required to
deliver to the Holder in connection with the exercise at issue times (2) the
price at which the sell order giving rise to such purchase obligation was
executed, and (B) at the option of the Holder, either reinstate the portion of
the Warrant and equivalent number of Warrant Shares for which such exercise was
not honored (in which case such exercise shall be deemed rescinded) or deliver
to the Holder the number of shares of Common Stock that would have been issued
had the Company timely complied with its exercise and delivery obligations
hereunder. For example, if the Holder purchases Common Stock having a total
purchase price of $11,000 to cover a Buy-In with respect to an attempted
exercise of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (A) of the immediately
preceding sentence, the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice within three (3) Trading Days
after the occurrence of a Buy-In, indicating the amounts payable to the Holder
in respect of the Buy-In and, upon request of the Company, evidence of the
amount of such loss. Nothing herein shall limit a Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.

 

 

 



 

(c) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if a registration statement covering the issuance or resale of the
shares of Common Stock that constitute Warrant Shares is not available for the
issuance or resale, as applicable, of such Warrant Shares, the Holder may, in
its sole discretion, exercise this Warrant in whole or in part and, in lieu of
making the cash payment otherwise contemplated to be made to the Company upon
such exercise in payment of the Aggregate Exercise Price, elect instead to
receive upon such exercise the “Net Number” of shares of Common Stock determined
according to the following formula (a “Cashless Exercise”):

      Net Number = (A × B) - (A × C)               B

 

For purposes of the foregoing formula:

 

    A= the total number of shares of Common Stock with respect to which this
Warrant is then being exercised.     B= as applicable: (i) the Closing Sale
Price of the Common Stock on the Trading Day immediately preceding the date of
the applicable Exercise Notice if such Exercise Notice is (1) both executed and
delivered pursuant to Section 1(a) hereof on a day that is not a Trading Day or
(2) both executed and delivered pursuant to Section 1(a) hereof on a Trading Day
prior to the opening of “regular trading hours” (as defined in Rule 600(b)(64)
of Regulation NMS promulgated under the federal securities laws) on such Trading
Day, (ii) at the option of the Holder, either (y) the Weighted Average Price on
the Trading Day immediately preceding the date of the applicable Notice of
Exercise or (z) the Bid Price of the Common Stock as of the time of the Holder’s
execution of the applicable Exercise Notice if such Exercise Notice is executed
during “regular trading hours” on a Trading Day and is delivered within two
(2) hours thereafter (including until two (2) hours after the close of “regular
trading hours” on a Trading Day) pursuant to Section 1(a) hereof or (iii) the
Closing Sale Price of the Common Stock on the date of the applicable Exercise
Notice if the date of such Exercise Notice is a Trading Day and such Exercise
Notice is both executed and delivered pursuant to Section 1(a) hereof after the
close of “regular trading hours” on such Trading Day.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 



 

 

 

If Warrant Shares are issued in such a cashless exercise, the Company
acknowledges and agrees that in accordance with Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”), the Warrant Shares
shall take on the registered characteristics of the Warrants being exercised,
and the holding period of the Warrants being exercised may be tacked on to the
holding period of the Warrant Shares. The Company agrees not to take any
position contrary to this Section 1(c).

 

(d) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed
and resolve such dispute in accordance with Section 9.

 

(e) Beneficial Ownership. Notwithstanding anything to the contrary contained
herein, the Company shall not effect the exercise of any portion of this
Warrant, and the Holder shall not have the right to exercise any portion of this
Warrant, pursuant to the terms and conditions of this Warrant and any such
exercise shall be null and void and treated as if never made, to the extent that
immediately prior to or after giving effect to such exercise, the Holder
together with the other Attribution Parties collectively would beneficially own
in excess of 4.99% (the “Maximum Percentage”) of the number of shares of Common
Stock outstanding immediately after giving effect to such exercise. For purposes
of the foregoing sentence, the aggregate number of shares of Common Stock
beneficially owned by the Holder and the other Attribution Parties shall include
the number of shares of Common Stock held by the Holder and all other
Attribution Parties plus the number of shares of Common Stock issuable upon
exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude the number of shares of Common Stock
which would be issuable upon (A) exercise of the remaining, unexercised portion
of this Warrant beneficially owned by the Holder or any of the other Attribution
Parties and (B) exercise or conversion of the unexercised or unconverted portion
of any other securities of the Company (including, without limitation, any
convertible notes or convertible preferred stock or warrants, including the
other Warrants) beneficially owned by the Holder or any other Attribution Party
subject to a limitation on conversion or exercise analogous to the limitation
contained in this Section 1(e). For purposes of this Section 1(e), beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), it being acknowledged by
the Holder that the Company is not representing to the Holder that such
calculation is in compliance with Section 13(d) of the Exchange Act and the
Holder is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 1(e) applies, the determination of whether this Warrant is exercisable
(in relation to other securities owned by the Holder together with any
Affiliates and Attribution Parties) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the Company shall
have no obligation to verify or confirm the accuracy of such determination. In
addition, a determination as to any group status as contemplated above shall be
determined in accordance with Section 13(d) of the Exchange Act and the rules
and regulations promulgated thereunder. For purposes of this Warrant, in
determining the number of outstanding shares of Common Stock the Holder may
acquire upon the exercise of this Warrant without exceeding the Maximum
Percentage, the Holder may rely on the number of outstanding shares of Common
Stock as reflected in (x) the Company’s most recent Annual Report on
Form 10-K, Quarterly Report on Form 10-Q and Current Reports on Form 8-K or
other public filing with the Securities and Exchange Commission (the “SEC”), as
the case may be, (y) a more recent public announcement by the Company or (z) any
other written notice by the Company or the Transfer Agent setting forth the
number of shares of Common Stock outstanding (the “Reported Outstanding Share
Number”). If the Company receives an Exercise Notice from the Holder at a time
when the actual number of outstanding shares of Common Stock is less than the
Reported Outstanding Share Number, the Company shall (i) notify the Holder in
writing of the number of shares of Common Stock then outstanding and, to the
extent that such Exercise Notice would otherwise cause the Holder’s beneficial
ownership, as determined pursuant to this Section 1(e), to exceed the Maximum
Percentage, the Holder must notify the Company of a reduced number of Warrant
Shares to be purchased pursuant to such Exercise Notice (the number of shares by
which such purchase is reduced, the “Reduction Shares”) and (ii) as soon as
reasonably practicable, the Company shall return to the Holder any exercise
price paid by the Holder for the Reduction Shares. For any reason at any time,
upon the written or oral request of the Holder, the Company shall within one
(1) Business Day confirm orally and in writing or by electronic mail to the
Holder the number of shares of Common Stock then outstanding. In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Company, including
this Warrant, by the Holder and any other Attribution Party since the date as of
which the Reported Outstanding Share Number was reported. In the event that the
issuance of Common Stock to the Holder upon exercise of this Warrant results in
the Holder and the other Attribution Parties being deemed to beneficially own,
in the aggregate, more than the Maximum Percentage of the number of outstanding
shares of Common Stock (as determined under Section 13(d) of the Exchange Act),
the number of shares so issued by which the Holder’s and the other Attribution
Parties’ aggregate beneficial ownership exceeds the Maximum Percentage (the
“Excess Shares”) shall be deemed null and void and shall be cancelled ab initio,
and the Holder shall not have the power to vote or to transfer the Excess
Shares. As soon as reasonably practicable after the issuance of the Excess
Shares has been deemed null and void, the Company shall return to the Holder the
exercise price paid by the Holder for the Excess Shares. Upon delivery of a
written notice to the Company, the Holder may from time to time increase or
decrease the Maximum Percentage to any other percentage as specified in such
notice not in excess of 19.99%; provided that (i) any such increase in the
Maximum Percentage will not be effective until the sixty-first (61st) day after
such notice is delivered to the Company and (ii) any such increase or decrease
will apply only to the Holder and not to any other holder of Warrants that is
not an Attribution Party of the Holder. For purposes of clarity, the shares of
Common Stock issuable pursuant to the terms of this Warrant in excess of the
Maximum Percentage shall not be deemed to be beneficially owned by the Holder
for any purpose including for purposes of Section 13(d) or Rule 16a-1(a)(1) of
the Exchange Act. No prior inability to exercise this Warrant pursuant to this
paragraph shall have any effect on the applicability of the provisions of this
paragraph with respect to any subsequent determination of exercisability. The
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 1(e) to the
extent necessary to correct this paragraph or any portion of this paragraph
which may be defective or inconsistent with the intended beneficial ownership
limitation contained in this Section 1(e) or to make changes or supplements
necessary or desirable to properly give effect to such limitation. The
limitation contained in this paragraph may not be waived and shall apply to a
successor holder of this Warrant.

 



 

 

 

(f) Required Reserve Amount. So long as this Warrant remains outstanding, the
Company shall at all times keep reserved for issuance under this Warrant a
number of shares of Common Stock and Series B1 Preferred Stock at least equal to
100% of the maximum number of shares of Common Stock and Series B1 Preferred
Stock as shall be necessary to satisfy the Company’s obligation to issue shares
of Common Stock or Series B1 Preferred Stock under the Warrants then outstanding
(without regard to any limitations on exercise) (the “Required Reserve
Amount”); provided that at no time shall the number of shares of Common Stock
and Series B1 Preferred Stock reserved pursuant to this Section 1(f) be reduced
other than in connection with any exercise of Warrants or such other event
covered by Section 2 below. The Required Reserve Amount (including, without
limitation, each increase in the number of shares so reserved) shall be
allocated pro rata among the holders of the Warrants based on the number of
shares of Common Stock or Series B1 Preferred stock issuable upon exercise of
Warrants held by each holder thereof on the Issuance Date (without regard to any
limitations on exercise) (the “Authorized Share Allocation”). In the event that
a holder shall sell or otherwise transfer any of such holder’s Warrants, each
transferee shall be allocated a pro rata portion of such holder’s Authorized
Share Allocation. Any shares of Common Stock and Series B1 Preferred Stock
reserved and allocated to any Person which ceases to hold any Warrants shall be
allocated to the remaining holders of Warrants, pro rata based on the number of
shares of Common Stock or Series B1 Preferred Stock issuable upon exercise of
the Warrants then held by such holders thereof (without regard to any
limitations on exercise).

 

(g) Insufficient Authorized Shares. If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock or Series B1 Preferred Stock to satisfy its
obligation to reserve for issuance the Required Reserve Amount (an “Authorized
Share Failure”), then the Company shall promptly take all action reasonably
necessary to increase the Company’s authorized shares of Common Stock and Series
B1 Preferred Stock to an amount sufficient to allow the Company to reserve the
Required Reserve Amount for this Warrant then outstanding. Without limiting the
generality of the foregoing sentence, as soon as practicable after the date of
the occurrence of an Authorized Share Failure, but in no event later than 180
2 days after the occurrence of such Authorized Share Failure, the Company shall
hold a meeting of its stockholders for the approval of an increase in the number
of authorized shares of Common Stock and/or Series B1 Preferred Stock, as the
case may be. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and/or Series B1 Preferred Stock and to cause its board of
directors to recommend to the stockholders that they approve such proposal.

 

2.           ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES UPON
SUBDIVISION OR COMBINATION OF COMMON STOCK OR SERIES B1 PREFERRED STOCK.

 

(a) Subdivisions or Combinations. If the Company at any time on or after the
Issuance Date subdivides (by any stock split, stock dividend, recapitalization
or otherwise) one or more classes of its outstanding shares of Common Stock or
Series B1 Preferred Stock into a greater number of shares, the applicable
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of the applicable Warrant Shares will be
proportionately increased. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock or Series B1
Preferred Stock into a smaller number of shares, the applicable Exercise Price
in effect immediately prior to such combination will be proportionately
increased and the number of the applicable Warrant Shares will be
proportionately decreased. Any adjustment under this Section 2(a) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

 



 

2 NTD: The Company needs 180 days because they traditionally hold their ASM in
early June.



 



 

 

 

(b) Voluntary Adjustment by Company. The Company may at any time during the term
of this Warrant reduce the then current Exercise Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

 

(c) Rights Upon Distribution of Assets. In addition to any adjustments pursuant
to the other subsections of this Section 2, if, on or after the Issuance Date
and on or prior to the Expiration Date, the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property, options, evidence of indebtedness or any other assets by
way of a dividend, spin off, reclassification, corporate rearrangement, scheme
of arrangement or other similar transaction) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case, the Holder shall be
entitled to participate in such Distribution to the same extent that the Holder
would have participated therein if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant (without regard
to any limitations or restrictions on exercise of this Warrant, including
without limitation, the Maximum Percentage) immediately before the date on which
a record is taken for such Distribution, or, if no such record is taken, the
date as of which the record holders of shares of Common Stock are to be
determined for the participation in such Distribution (provided, however, that
to the extent that the Holder’s right to participate in any such Distribution
would result in the Holder and the other Attribution Parties exceeding the
Maximum Percentage, then the Holder shall not be entitled to participate in such
Distribution to such extent (and shall not be entitled to beneficial ownership
of such shares of Common Stock as a result of such Distribution (and beneficial
ownership) to such extent) and the portion of such Distribution shall be held in
abeyance for the benefit of the Holder until such time or times as its right
thereto would not result in the Holder and the other Attribution Parties
exceeding the Maximum Percentage, at which time or times the Holder shall be
granted such Distribution (and any Distributions declared or made on such
initial Distribution or on any subsequent Distribution held similarly in
abeyance) to the same extent as if there had been no such limitation).

 

(d) Purchase Rights. In addition to any adjustments pursuant to the other
subsections of Section 2 above, if at any time on or after the Issuance Date and
on or prior to the Expiration Date the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations or restrictions on exercise of this
Warrant, including without limitation, the Maximum Percentage) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issuance or
sale of such Purchase Rights (provided, however, that to the extent that the
Holder’s right to participate in any such Purchase Right would result in the
Holder and the other Attribution Parties exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Purchase Right to such
extent (and shall not be entitled to beneficial ownership of such Common Stock
as a result of such Purchase Right (and beneficial ownership) to such extent)
and such Purchase Right to such extent shall be held in abeyance for the benefit
of the Holder until such time or times as its right thereto would not result in
the Holder and the other Attribution Parties exceeding the Maximum Percentage,
at which time or times the Holder shall be granted such right (and any Purchase
Right granted, issued or sold on such initial Purchase Right or on any
subsequent Purchase Right to be held similarly in abeyance) to the same extent
as if there had been no such limitation).

 

 

 



 

(e) Fundamental Transactions. The Company shall not enter into or be party to a
Fundamental Transaction unless the Successor Entity assumes in writing all of
the obligations of the Company under this Warrant in accordance with the
provisions of this Section 3, including agreements to deliver to the Holder in
exchange for this Warrant a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, which is exercisable for a corresponding number
of shares of capital stock equivalent to the shares of Common Stock acquirable
and receivable upon exercise of this Warrant (without regard to any limitations
on the exercise of this Warrant) prior to such Fundamental Transaction, and with
an exercise price which applies the exercise price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital stock, such adjustments to the number of shares of capital
stock and such exercise price being for the purpose of protecting the economic
value of this Warrant immediately prior to the consummation of such Fundamental
Transaction). Upon the consummation of each Fundamental Transaction, the
Successor Entity shall succeed to, and be substituted for the Company (so that
from and after the date of the applicable Fundamental Transaction, the
provisions of this Warrant and the other Transaction Documents referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such Successor Entity had
been named as the Company herein. Notwithstanding the foregoing, and without
limiting Section 1(e) hereof, the Holder may elect, at its sole option, by
delivery of written notice to the Company to waive this Section 3 to permit the
Fundamental Transaction without the assumption of this Warrant. In addition to
and not in substitution for any other rights hereunder, prior to the
consummation of each Fundamental Transaction pursuant to which holders of shares
of Common Stock are entitled to receive securities or other assets with respect
to or in exchange for shares of Common Stock (a “Corporate Event”), the Company
shall make appropriate provision to insure that the Holder will thereafter have
the right to receive upon an exercise of this Warrant at any time after the
consummation of the applicable Fundamental Transaction but prior to the
Expiration Date, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) issuable upon the exercise of the Warrant prior
to such Fundamental Transaction, such shares of stock, securities, cash, assets
or any other property whatsoever (including warrants or other purchase or
subscription rights) (collectively, the “Corporate Event Consideration”) which
the Holder would have been entitled to receive upon the happening of the
applicable Fundamental Transaction had this Warrant been exercised immediately
prior to the applicable Fundamental Transaction (without regard to any
limitations on the exercise of this Warrant). The provision made pursuant to the
preceding sentence shall be in a form and substance reasonably satisfactory to
the Holder. The provisions of this Section 3 shall apply similarly and equally
to successive Fundamental Transactions and Corporate Events. Notwithstanding the
foregoing, in the event of a Change of Control (other than a Change of Control
which was not approved by the Board of Directors, as to which this right shall
not apply), at the request of the Holder delivered before the 30th day after
such Change of Control, the Company (or the Successor Entity) shall purchase
this Warrant from the Holder by paying to the Holder, within five (5) Business
Days after such request (or, if later, on the effective date of the Change of
Control), an amount equal to the Black Scholes Value of the remaining
unexercised portion of this Warrant on the effective date of such Change of
Control, payable in cash; provided, that if the applicable Change of Control was
not approved by the Company’s Board of Directors, the Black-Scholes Value of the
remaining unexercised portion of this Warrant shall be payable at the option of
the Company in either (x) Common Stock, whereby the Company would be continually
obligated to actively settle shares of Common Stock in the event insufficient
authorized shares of Common Stock were available (or corresponding Corporate
Event Consideration, as applicable) valued at the value of the consideration
received by the shareholders in such Change of Control or (y) cash.

 

 

 



 

3.           NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its certificate of incorporation
or by-laws, or through any reorganization, transfer of assets, consolidation,
merger, scheme, arrangement, dissolution, issuance or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Warrant, and will at all times in good faith carry out
all of the provisions of this Warrant and take all action as may be required to
protect the rights of the Holder. Without limiting the generality of the
foregoing, the Company (i) shall not increase the par value of any shares of
Common Stock or Series B1 Preferred Stock receivable upon the exercise of this
Warrant above the applicable Exercise Price then in effect, (ii) shall take all
such actions as may be necessary or appropriate in order that the Company may
validly and legally issue fully paid and nonassessable shares of Common Stock or
Series B1 Preferred Stock upon the exercise of this Warrant, and (iii) shall, so
long as any of the Warrants are outstanding, take all action necessary to
reserve and keep available out of its authorized and unissued shares of Common
Stock and Series B1 Preferred Stock, solely for the purpose of effecting the
exercise of the Warrants, the number of shares of Common Stock and Series B1
Preferred Stock as shall from time to time be necessary to effect the exercise
of the Warrants then outstanding (without regard to any limitations on
exercise).

 

4.           WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, the Holder, solely in such Person’s capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of capital stock of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person’s capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant. In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

 

 

 



 

5.           REISSUANCE OF WARRANTS.

 

(a) Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 5(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 5(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

 

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
(but without the obligation to post a bond) and, in the case of mutilation, upon
surrender and cancellation of this Warrant, the Company shall execute and
deliver to the Holder a new Warrant (in accordance with Section 5(d))
representing the right to purchase the Warrant Shares then underlying this
Warrant.

 

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 5(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender.

 

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 5(a)
or Section 5(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and
(iv) shall have the same rights and conditions as this Warrant.

 

 

 



 

6.           NOTICES. Whenever notice is required to be given under this
Warrant, including, without limitation, an Exercise Notice, unless otherwise
provided herein, such notice shall be given in writing, (i) if delivered
(a) from within the domestic United States, by first-class registered or
certified airmail, or nationally recognized overnight express courier, postage
prepaid, electronic mail or by facsimile or (b) from outside the United States,
by International Federal Express, electronic mail or facsimile, and (ii) will be
deemed given (A) if delivered by first-class registered or certified mail
domestic, three (3) Business Days after so mailed, (B) if delivered by
nationally recognized overnight carrier, one (1) Business Day after so mailed,
(C) if delivered by International Federal Express, two (2) Business Days after
so mailed and (D) at the time of transmission, if delivered by electronic mail
to the email address specified in this Section 6 prior to 5:00 p.m. (New York
time) on a Trading Day, (E) the next Trading Day after the date of transmission,
if delivered by electronic mail to the email address specified in this Section 7
on a day that is not a Trading Day or later than 5:00 p.m. (New York time) on
any Trading Day and (F) if delivered by facsimile, upon electronic confirmation
of delivery of such facsimile, and will be delivered and addressed as follows:

 

(i) If to the Company, to:

 

Idera Pharmaceuticals, Inc.

505 Eagleview Blvd., Suite 212

Exton, Pennsylvania 19341

Attn: Chief Financial Officer

 

with copies to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103-2921

Attn: Joanne R. Soslow, Esq.

Email: kdeschaine@cooley.com

 

(ii) if to the Holder, at such address or other contact information delivered by
the Holder to Company or as is on the books and records of the Company.

 

The Company shall provide the Holder with prompt written notice of all actions
taken pursuant to this Warrant, including in reasonable detail a description of
such action and the reason therefor. Without limiting the generality of the
foregoing, the Company will give written notice to the Holder (i) immediately
upon any adjustment of the Exercise Price, setting forth in reasonable detail,
and certifying, the calculation of such adjustment and (ii) at least fifteen
(15) days prior to the date on which the Company closes its books or takes a
record (A) with respect to any dividend or distribution upon the shares of
Common Stock, (B) with respect to any grants, issuances or sales of any Options,
Convertible Securities or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of Common Stock or
(C) for determining rights to vote with respect to any Fundamental Transaction,
dissolution or liquidation; provided in each case that such information shall be
made known to the public prior to or in conjunction with such notice being
provided to the Holder; provided, further, that the failure to deliver such
notice or any defect therein or in the delivery thereof shall not affect the
validity of the corporate action required to be specified in such notice.

 

 

 



 

7.           AMENDMENT AND WAIVER. Except as otherwise provided herein, the
provisions of this Warrant may be amended or waived and the Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Holder.

 

8.           GOVERNING LAW; JURY TRIAL. This Warrant shall be governed by and
construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Warrant shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. If either party
shall commence an action, suit or proceeding to enforce any provisions of this
Warrant, the prevailing party in such action, suit or proceeding shall be
reimbursed by the other party for their reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

9.           DISPUTE RESOLUTION. In the case of a dispute as to the
determination of the Exercise Price or the arithmetic calculation of the Warrant
Shares, the Company shall submit the disputed determinations or arithmetic
calculations via facsimile or electronic mail within two (2) Business Days of
receipt of the Exercise Notice or other event giving rise to such dispute, as
the case may be, to the Holder. If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three (3) Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two (2) Business Days submit via facsimile or electronic mail (a) the
disputed determination of the Exercise Price to an independent, reputable
investment bank selected by the Company and approved by the Holder or (b) the
disputed arithmetic calculation of the Warrant Shares to the Company’s
independent, outside accountant. The Company shall cause at its expense the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

 

10.         REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and any other Transaction Documents,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue actual damages for any failure by the Company to comply with the terms of
this Warrant. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to seek an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 



 

 

 

11.         TRANSFER. Subject to compliance with applicable federal and state
securities laws, this Warrant and the Warrant Shares may be offered for sale,
sold, transferred, pledged or assigned without the consent of the Company.

 

12.         SEVERABILITY; CONSTRUCTION; HEADINGS. If any provision of this
Warrant is prohibited by law or otherwise determined to be invalid or
unenforceable by a court of competent jurisdiction, the provision that would
otherwise be prohibited, invalid or unenforceable shall be deemed amended to
apply to the broadest extent that it would be valid and enforceable, and the
invalidity or unenforceability of such provision shall not affect the validity
of the remaining provisions of this Warrant so long as this Warrant as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the prohibited nature,
invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). This Warrant shall be deemed
to be jointly drafted by the Company and the Holder and shall not be construed
against any Person as the drafter hereof. The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.

 

13.         DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Warrant, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its subsidiaries, the Company
shall contemporaneously with any such receipt or delivery publicly disclose such
material, nonpublic information on a Current Report on Form 8-K or otherwise. In
the event that the Company believes that a notice contains material, nonpublic
information relating to the Company or its subsidiaries, the Company so shall
indicate to such Holder contemporaneously with delivery of such notice, and in
the absence of any such indication, the Holder shall be allowed to presume that
all matters relating to such notice do not constitute material, nonpublic
information relating to the Company or its subsidiaries.

 

4.           CERTAIN DEFINITIONS. For purposes of this Warrant, the following
terms shall have the following meanings:

 

(a) “Affiliate” means any person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

(b) “Attribution Parties” means, collectively, the Holder (together with the
Holder’s Affiliates, and any other persons acting as a group together with the
Holder or any of the Holder’s Affiliates. For clarity, the purpose of the
foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

 

 

 



 

(c) “Bid Price” means, for any security as of the particular time of
determination, the bid price for such security on the Principal Market as
reported by Bloomberg as of such time of determination, or, if the Principal
Market is not the principal securities exchange or trading market for such
security, the bid price of such security on the principal securities exchange or
trading market where such security is listed or traded as reported by Bloomberg
as of such time of determination, or if the foregoing does not apply, the bid
price of such security in the over-the-counter market on the electronic bulletin
board for such security as reported by Bloomberg as of such time of
determination, or, if no bid price is reported for such security by Bloomberg as
of such time of determination, the average of the bid prices of any market
makers for such security as reported in the “pink sheets” by OTC Markets Group
Inc. (formerly Pink Sheets LLC) as of such time of determination. If the Bid
Price cannot be calculated for a security as of the particular time of
determination on any of the foregoing bases, the Bid Price of such security as
of such time of determination shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved in accordance with the procedures in Section 9. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

 

(d) “Black Scholes Value” means the value of this Warrant based on the
Black-Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
determined as of the day immediately following the first public announcement of
the applicable Change of Control, or, if the Change of Control is not publicly
announced, the date the Change of Control is consummated, for pricing purposes
and reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury
rate for a period equal to the remaining term of this Warrant as of such date of
request, (ii) an expected volatility equal to 60%, (iii) the underlying price
per share used in such calculation shall be the greater of (A) the sum of the
price per share being offered in cash, if any, plus the per share value of
any non-cash consideration, if any, being offered in such Change of Control and
(B) the greater of (x) the last Weighted Average Price immediately prior to the
public announcement of such Change of Control and (y) the last Weighted Average
Price immediately prior to the consummation of such Change of Control, (iv) a
zero cost of borrow and (v) a 360 day annualization factor.

 

(e) “Bloomberg” means Bloomberg Financial Markets.

 

(f) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

 

(g) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respects, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification, (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company or (iii) a merger in connection with a bona fide
acquisition by the Company of any Person in which (x) the gross consideration
paid, directly or indirectly, by the Company in such acquisition is not greater
than 20% of the Company’s market capitalization as calculated on the date of the
consummation of such merger and (y) such merger does not contemplate a change to
the identity of a majority of the board of directors of the Company.
Notwithstanding anything herein to the contrary, any transaction or series of
transactions that, directly or indirectly, results in the Company or the
Successor Entity not having Common Stock or common stock, as applicable,
registered under the Exchange Act and listed on an Eligible Market shall be
deemed a Change of Control.

 



 

 

 

(h) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or “pink sheets” by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 9. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

 

(i) “Common Stock” means (i) the Company’s Common Stock, par value $0.001 per
share, and (ii) any capital stock into which such Common Stock shall have been
changed or any capital stock resulting from a reclassification of such Common
Stock.

 

(j) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

 

(k) “Eligible Market” means The Nasdaq Capital Market, the NYSE American LLC,
The Nasdaq Global Select Market, The Nasdaq Global Market or The New York Stock
Exchange, Inc.

 



 

 

 

(l) “Exercise Price” means (x) $[___] 3 per share of Common Stock if the Warrant
Shares shall be shares of Common Stock or (y) $[___] 4 per share of Series B1
Preferred Stock if the Warrant Shares shall be shares of Series B1 Preferred
Stock, in each case, subject to adjustment as provided herein.

 

(m) “Fundamental Transaction” means (A) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its shares of Common Stock be subject to or party to
one or more Subject Entities making, a purchase, tender or exchange offer that
is accepted by the holders of at least either (x) 50% of the outstanding shares
of Common Stock, (y) 50% of the outstanding shares of Common Stock calculated as
if any shares of Common Stock held by all Subject Entities making or party to,
or Affiliated with any Subject Entities making or party to, such purchase,
tender or exchange offer were not outstanding; or (z) such number of shares of
Common Stock such that all Subject Entities making or party to, or Affiliated
with any Subject Entity making or party to, such purchase, tender or exchange
offer, become collectively the beneficial owners (as defined in Rule 13d-3 under
the Exchange Act) of at least 50% of the outstanding shares of Common Stock, or
(iv) consummate a stock purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with one or more Subject Entities whereby all such
Subject Entities, individually or in the aggregate, acquire, either (x) at least
50% of the outstanding shares of Common Stock, (y) at least 50% of the
outstanding shares of Common Stock calculated as if any shares of Common Stock
held by all the Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such stock purchase agreement or other
business combination were not outstanding; or (z) such number of shares of
Common Stock such that the Subject Entities become collectively the beneficial
owners (as defined in Rule 13d-3 under the Exchange Act) of at least 50% of the
outstanding shares of Common Stock, or (v) reorganize, recapitalize or
reclassify its shares of Common Stock, (B) that the Company shall, directly or
indirectly, including through subsidiaries, Affiliates or otherwise, in one or
more related transactions, allow any Subject Entity individually or the Subject
Entities in the aggregate to be or become the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, whether through
acquisition, purchase, assignment, conveyance, tender, tender offer, exchange,
reduction in outstanding shares of Common Stock, merger, consolidation, business
combination, reorganization, recapitalization, spin-off, scheme of arrangement,
reorganization, recapitalization or reclassification or otherwise in any manner
whatsoever, of either (x) at least 50% of the aggregate ordinary voting power
represented by issued and outstanding shares of Common Stock, (y) at least 50%
of the aggregate ordinary voting power represented by issued and outstanding
shares of Common Stock not held by all such Subject Entities as of the
Subscription Date calculated as if any shares of Common Stock held by all such
Subject Entities were not outstanding, or (z) a percentage of the aggregate
ordinary voting power represented by issued and outstanding shares of Common
Stock or other equity securities of the Company sufficient to allow such Subject
Entities to effect a statutory short form merger or other transaction requiring
other stockholders of the Company to surrender their Common Stock without
approval of the stockholders of the Company or (C) directly or indirectly,
including through subsidiaries, Affiliates or otherwise, in one or more related
transactions, the issuance of or the entering into any other instrument or
transaction structured in a manner to circumvent, or that circumvents, the
intent of this definition in which case this definition shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this definition to the extent necessary to correct this definition or any
portion of this definition which may be defective or inconsistent with the
intended treatment of such instrument or transaction.

 



 





3 For the Series B1 and Series B2 Warrants, the exercise price is the lesser of
the closing price and the average closing price for 5 prior trading days as of
the date that the purchase agreement is signed (the “Reference Price”). For the
Series B3 and Series B4 Warrants, the exercise price is 120% of the Reference
Price.

4 100x the applicable Common Stock exercise price.



 

 

 



 

(n) “Group” means a “group” as that term is used in Section 13(d) of the
Exchange Act and as defined in Rule 13d-5 thereunder.

 

(o) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

(p) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common stock or
equivalent equity security is quoted or listed on an Eligible Market (or, if so
elected by the Holder, any other market, exchange or quotation system), or, if
there is more than one such Person or such entity, the Person or such entity
designated by the Holder or in the absence of such designation, such Person or
entity with the largest public market capitalization as of the date of
consummation of the Fundamental Transaction.

 

(q) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

(r) “Principal Market” means the Nasdaq Capital Market.

 

(s) “Series B1 Preferred Stock” means (i) the Company’s Series B1 Convertible 
Preferred Stock, par value $0.01 per share, and (ii) any capital stock into
which such Series B1 Preferred Stock shall have been changed or any capital
stock resulting from a reclassification of such capital stock.

 

(t) “Standard Settlement Period” means the standard settlement period, expressed
in a number of Trading Days, for the Company’s primary trading market or
quotation system with respect to the Common Stock that is in effect on the date
of delivery of an applicable Exercise Notice.

 

(u) “Subject Entity” means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

(v) “Successor Entity” means one or more Person or Persons (or, if so elected by
the Holder, the Company or Parent Entity) formed by, resulting from or surviving
any Fundamental Transaction or one or more Person or Persons (or, if so elected
by the Holder, the Company or the Parent Entity) with which such Fundamental
Transaction shall have been entered into.

 



 

 

 

(w) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded.

 

(x) “Transaction Documents” means any agreement entered into by and between the
Company and the Holder, as applicable.

 

(y) “Warrant Shares” means [                  (                )] shares of
fully paid non-assessable shares of Common Stock (as defined below); provided
that, at the option of the Holder, from and after the [Series B1 Transition
Date] [Series B2 Transition Date] [Series B3 Transition Date] [Series B4
Transition Date] (as such term is defined in that certain Certificate of
Designations, Preferences and Rights of Series B1 Convertible Preferred Stock,
Series B2 Convertible  Preferred Stock, Series B3 Convertible Preferred Stock
and Series B4 Convertible  Preferred Stock of Idera Pharmaceuticals, Inc. filed
with the Secretary of State of the State of Delaware on or about December [__],
2019), if the Holder provides an irrevocable notice of election of such option
to the Company, “Warrant Shares” shall mean [                
(                )] 5 shares of fully paid non-assessable shares of Series B1
Preferred Stock (as defined below), each subject to adjustment as provided
herein.

 

(z) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its “Volume at Price” function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in
the over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York time (or such other time
as such market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as such market publicly
announces is the official close of trading), as reported by Bloomberg, or, if no
dollar volume-weighted average price is reported for such security by Bloomberg
for such hours, the average of the highest Closing Bid Price and the lowest
closing ask price of any of the market makers for such security as reported in
the OTC Link or “pink sheets” by OTC Markets Group Inc. (formerly Pink OTC
Markets Inc.). If the Weighted Average Price cannot be calculated for a security
on a particular date on any of the foregoing bases, the Weighted Average Price
of such security on such date shall be the fair market value as mutually
determined by the Company and the Holder. If the Company and the Holder are
unable to agree upon the fair market value of such security, then such dispute
shall be resolved pursuant to Section 9 but with the term “Weighted Average
Price” being substituted for the term “Exercise Price.” All such determinations
shall be appropriately adjusted for any stock dividend, stock split, stock
combination, reclassification or other similar transaction during the applicable
calculation period.

 



 



5 1/100th of shares.



 



 

 

 

[Signature Page Follows]



 



 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
or Series B1 Preferred Stock to be duly executed as of the Issuance Date set out
above.

 

  IDERA PHARMACEUTICALS, INC.           By:                             Name:  
Title:

 

 

 



 

 

 

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT TO

PURCHASE COMMON STOCK OR SERIES B1 PREFERRED STOCK

IDERA PHARMACEUTICALS, INC.

 

☐ COMMON STOCK

The undersigned holder hereby exercises the right to purchase                 
shares of Common Stock (“Warrant Shares”) of Idera Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock or Series B1 Preferred Stock (the “Warrant”). Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Warrant.

 

Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

☐ “Cash Exercise” with respect to   Warrant Shares; and/or     ☐ “Cashless
Exercise” with respect to   Warrant Shares

 

Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$         to the Company in accordance with the terms of the Warrant.

 

Delivery of Warrant Shares. The Company shall deliver to the holder
                 shares of Common Stock in accordance with the terms of the
Warrant.

 

 

 

 

☐ SERIES B1 PREFERRED STOCK

 

The undersigned holder hereby exercises the right to purchase                 
shares of Series B1 Preferred Stock (“Warrant Shares”) of Idera Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), evidenced by the attached Warrant
to Purchase Common Stock or Series B1 Preferred Stock (the “Warrant”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.

  

 

 

 

Payment of Exercise Price. The holder shall pay the Aggregate Exercise Price in
the sum of $         to the Company in accordance with the terms of the Warrant.

 

Delivery of Warrant Shares. The Company shall deliver to the holder
                 shares of Series B1 Preferred Stock in accordance with the
terms of the Warrant.

 

 

 

Date:         Name of Registered Holder     By:       Name:      Title:    

  

 

 



 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs
[Transfer Agent] to issue the above indicated number of Warrant Shares on or
prior to the applicable Share Delivery Date.

 

  IDERA PHARMACEUTICALS, INC.       By:                                 Name:  
Title:

 



 

 



 

Exhibit C

 

Registration Rights Agreement

 



 

 

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as of December 23,
2019, by and between Idera Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and the persons listed on the attached Schedule A who are
signatories to this Agreement (collectively, the “Investors”). Unless otherwise
defined herein, capitalized terms used in this Agreement have the respective
meanings ascribed to them in Section 1.

 

RECITALS

 

WHEREAS, the Company and the Investors wish to provide for certain arrangements
with respect to the registration of the Registrable Securities (as defined
below) by the Company under the Securities Act (as defined below).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and other consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.

Definitions

 

1.1.    Certain Definitions. In addition to the terms defined elsewhere in this
Agreement, as used in this Agreement, the following terms have the respective
meanings set forth below:

 

(a)    “Board” shall mean the Board of Directors of the Company.

 

(b)    “Commission” shall mean the Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act.

 

(c)    “Common Stock” shall mean the common stock of the Company, par value
$0.001 per share.

 

(d)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any similar successor federal statute and the rules and regulations
thereunder, all as the same shall be in effect from time to time.

 

(e)    “Other Securities” shall mean securities of the Company, other than
Registrable Securities (as defined below).

 

(f)    “Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

 



 

 

 

(g)    “Registrable Securities” shall mean the shares of Common Stock and any
Common Stock issued or issuable upon the exercise or conversion of any other
securities (whether equity, debt or otherwise) of the Company now owned or
hereafter acquired by any of the Investors. Registrable Securities shall cease
to be Registrable Securities upon the earliest to occur of the following events:
(i) such Registrable Securities have been sold pursuant to an effective
Registration Statement; (ii) such Registrable Securities have been sold by the
Investors pursuant to Rule 144 (or other similar rule), (iii) at any time after
any of the Investors become an affiliate of the Company, such Registrable
Securities may be resold by the Investor holding such Registrable Securities
without limitations as to volume or manner of sale pursuant to Rule 144; or
(iv) ten (10) years after the date of this Agreement. For purposes of this
definition, in order to determine whether an Investor is an “affiliate” (as such
term is defined and used in Rule 144, and including for determining whether
volume or manner of sale limitations of Rule 144 apply) the parties will assume
that all convertible securities (whether equity, debt or otherwise) have been
converted into Common Stock.

 

(h)    The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a Registration Statement in
compliance with the Securities Act, and such Registration Statement becoming
effective under the Securities Act.

 

(i)    “Registration Expenses” shall mean all expenses incurred by the Company
in effecting any registration pursuant to this Agreement, including, without
limitation, all registration, qualification, and filing fees, printing expenses,
escrow fees, fees and disbursements of counsel for the Company, up to $50,000 of
reasonable legal expenses of one special counsel for Investors (if different
from the Company’s counsel and if such counsel is reasonably approved by the
Company) in connection with the preparation and filing of the Resale
Registration Shelf (as defined below), and up to $50,000 of reasonable legal
expenses of one special counsel for Investors (if different from the Company’s
counsel and if such counsel is reasonably approved by the Company) per
underwritten public offering, blue sky fees and expenses, and expenses of any
regular or special audits incident to or required by any such registration, but
shall not include Selling Expenses.

 

(j)    “Registration Statement” means any registration statement of the Company
filed with, or to be filed with, the SEC under the Securities Act, including the
related prospectus, amendments and supplements to such registration statement,
including pre- and post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement as may be necessary to
comply with applicable securities laws other than a registration statement (and
related prospectus) filed on Form S-4 or Form S-8 or any successor forms
thereto.

 

(k)    “Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission.

 

(l)    “Securities Act” shall mean the Securities Act of 1933, as amended, or
any similar successor federal statute and the rules and regulations thereunder,
all as the same shall be in effect from time to time.

 

(m)    “Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities, the fees and
expenses of any legal counsel (except as provided in the definition of
“Registration Expenses”) and any other advisors any of the Investors engage and
all similar fees and commissions relating to the Investors’ disposition of the
Registrable Securities.

 



 

 

 

Section 2.

Resale Registration Rights

 

2.1.    Resale Registration Rights.

 

(a)    Following demand by any Investor, the Company shall file with the
Commission a Registration Statement on Form S-3 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on another appropriate form in accordance
with the Securities Act) covering the resale of the Registrable Securities by
the Investors (the “Resale Registration Shelf”), and the Company shall file such
Resale Registration Shelf as promptly as reasonably practicable following such
demand, and in any event within sixty (60) days of such demand. Such Resale
Registration Shelf shall include a “final” prospectus, including the information
required by Item 507 of Regulation S-K of the Securities Act, as provided by the
Investors in accordance with Section 2.7. Notwithstanding the foregoing, before
filing the Resale Registration Shelf, the Company shall furnish to the Investors
a copy of the Resale Registration Shelf and afford the Investors an opportunity
to review and comment on the Resale Registration Shelf. The Company’s obligation
pursuant to this Section 2.1(a) is conditioned upon the Investors providing the
information contemplated in Section 2.7.

 

(b)    The Company shall use its reasonable best efforts to cause the Resale
Registration Shelf and related prospectuses to become effective as promptly as
practicable after filing. The Company shall use its reasonable best efforts to
cause such Registration Statement to remain effective under the Securities Act
until the earlier of the date (i) all Registrable Securities covered by the
Resale Registration Shelf have been sold or may be sold freely without
limitations or restrictions as to volume or manner of sale pursuant to Rule 144
or (ii) all Registrable Securities covered by the Resale Registration Shelf
otherwise cease to be Registrable Securities pursuant to the definition of
Registrable Securities. The Company shall promptly, and within two (2) business
days after the Company confirms effectiveness of the Resale Registration Shelf
with the Commission, notify the Investors of the effectiveness of the Resale
Registration Shelf.

 

(c)    Notwithstanding anything contained herein to the contrary, the Company
shall not be obligated to effect, or to take any action to effect, a
registration pursuant to Section 2.1(a):

 

(i)    if the Company has and maintains an effective Registration Statement on
Form S-3ASR that provides for the resale of an unlimited number of securities by
selling stockholders (a “Company Registration Shelf”);

 

(ii)    during the period forty-five (45) days prior to the Company’s good faith
estimate of the date of filing of a Company Registration Shelf; or

 

(iii)    if the Company has caused a Registration Statement to become effective
pursuant to this Section 2.1 during the prior twelve (12) month period.

 



 

 

 

(d)    If the Company has a Company Registration Shelf in place at any time in
which the Investors make a demand pursuant to Section 2.1(a), the Company shall
file with the Commission, as promptly as practicable, and in any event within
fifteen (15) business days after such demand, a “final” prospectus supplement to
its Company Registration Shelf covering the resale of the Registrable Securities
by the Investors (the “Prospectus”); provided, however, that the Company shall
not be obligated to file more than one Prospectus pursuant to
this Section 2.1(d) in any six month period to add additional Registrable
Securities to the Company Registration Shelf that were acquired by the Investors
other than directly from the Company or in an underwritten public offering by
the Company. The Prospectus shall include the information required under Item
507 of Regulation S-K of the Securities Act, which information shall be provided
by the Investors in accordance with Section 2.7. Notwithstanding the foregoing,
before filing the Prospectus, the Company shall furnish to the Investors a copy
of the Prospectus and afford the Investors an opportunity to review and comment
on the Prospectus.

 

(e)    Deferral and Suspension. At any time after being obligated to file a
Resale Registration Shelf or Prospectus, or after any Resale Registration Shelf
has become effective or a Prospectus filed with the Commission, the Company may
defer the filing of or suspend the use of any such Resale Registration Shelf or
Prospectus, upon giving written notice of such action to the Investors with a
certificate signed by the Principal Executive Officer of the Company stating
that in the good faith judgment of the Board, the filing or use of any such
Resale Registration Shelf or Prospectus covering the Registrable Securities
would be seriously detrimental to the Company or its stockholders at such time
and that the Board concludes, as a result, that it is in the best interests of
the Company and its stockholders to defer the filing or suspend the use of such
Resale Registration Shelf or Prospectus at such time. The Company shall have the
right to defer the filing of or suspend the use of such Resale Registration
Shelf or Prospectus for a period of not more than one hundred twenty (120) days
from the date the Company notifies the Investors of such deferral or
suspension; provided that the Company shall not exercise the right contained in
this Section 2.1(e) more than once in any twelve month period. In the case of
the suspension of use of any effective Resale Registration Shelf or Prospectus,
the Investors, immediately upon receipt of notice thereof from the Company,
shall discontinue any offers or sales of Registrable Securities pursuant to such
Resale Registration Shelf or Prospectus until advised in writing by the Company
that the use of such Resale Registration Shelf or Prospectus may be resumed. In
the case of a deferred Prospectus or Resale Registration Shelf filing, the
Company shall provide prompt written notice to the Investors of (i) the
Company’s decision to file or seek effectiveness of the Prospectus or Resale
Registration Shelf, as the case may be, following such deferral and (ii) in the
case of a Resale Registration Shelf, the effectiveness of such Resale
Registration Shelf. In the case of either a suspension of use of, or deferred
filing of, any Resale Registration Shelf or Prospectus, the Company shall not,
during the pendency of such suspension or deferral, be required to take any
action hereunder (including any action pursuant to Section 2.2 hereof) with
respect to the registration or sale of any Registrable Securities pursuant to
any such Resale Registration Shelf, Company Registration Shelf or Prospectus.

 

(f)    Other Securities. Subject to Section 2.2(e) below, any Resale
Registration Shelf or Prospectus may include Other Securities, and may include
securities of the Company being sold for the account of the
Company; provided such Other Securities are excluded first from such
Registration Statement in order to comply with any applicable laws or request
from any Government Entity, Nasdaq or any applicable listing agency. For the
avoidance of doubt, no

Other Securities may be included in an underwritten offering pursuant
to Section 2.2 without the consent of the Investors.

 



 

 

 

2.2.    Sales and Underwritten Offerings of the Registrable Securities.

 





(a)    Notwithstanding any provision contained herein to the contrary, the
Investors, collectively, shall and subject to the limitations set forth in
this Section 2.2, be permitted one underwritten public offering per calendar
year, but no more than three underwritten public offerings in total, to effect
the sale or distribution of Registrable Securities.

 

(b)    If the Investors intend to effect an underwritten public offering
pursuant to a Resale Registration Shelf or Company Registration Shelf to sell or
otherwise distribute Registrable Securities, they shall so advise the Company
and provide as much notice to the Company as reasonably practicable (and in any
event not less than fifteen (15) business days prior to the Investors’ request
that the Company file a prospectus supplement to a Resale Registration Shelf or
Company Registration Shelf).

 

(c)    In connection with any offering initiated by the Investors pursuant to
this Section 2.2 involving an underwriting of shares of Registrable Securities,
the Investors shall be entitled to select the underwriter or underwriters for
such offering, subject to the consent of the Company, such consent not to be
unreasonably withheld, conditioned or delayed.

 

(d)    In connection with any offering initiated by the Investors pursuant to
this Section 2.2 involving an underwriting of shares of Registrable Securities,
the Company shall not be required to include any of the Registrable Securities
in such underwriting unless the Investors (i) enter into an underwriting
agreement in customary form with the underwriter or underwriters, (ii) accept
customary terms in such underwriting agreement with regard to representations
and warranties relating to ownership of the Registrable Securities and authority
and power to enter into such underwriting agreement and (iii) complete and
execute all questionnaires, powers of attorney, custody agreements, indemnities
and other documents as may be requested by such underwriter or underwriters.
Further, the Company shall not be required to include any of the Registrable
Securities in such underwriting if (Y) the underwriting agreement proposed by
the underwriter or underwriters contains representations, warranties or
conditions that are not reasonable in light of the Company’s then-current
business or (Z) the underwriter, underwriters or the Investors require the
Company to participate in any marketing, road show or comparable activity that
may be required to complete the orderly sale of shares by the underwriter or
underwriters.

 

(e)    If the total amount of securities to be sold in any offering initiated by
the Investors pursuant to this Section 2.2 involving an underwriting of shares
of Registrable Securities exceeds the amount that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities (subject in each case to the
cutback provisions set forth in this Section 2.2(e)), that the underwriters and
the Company determine in their sole discretion shall not jeopardize the success
of the offering. If the underwritten public offering has been requested pursuant
to Section 2.2(a) hereof, the number of shares that are entitled to be included
in the registration and underwriting shall be allocated in the following manner:
(a) first, shares of Company equity securities that the Company desires to
include in such registration shall be excluded and (b) second, Registrable
Securities requested to be included in such registration by the Investors shall
be excluded. To facilitate the allocation of shares in accordance with the above
provisions, the Company or the underwriters may round down the number of shares
allocated to any of the Investors to the nearest 100 shares.

 



 

 

 

2.3.    Fees and Expenses. All Registration Expenses incurred in connection with
registrations pursuant to this Agreement shall be borne by the Company. All
Selling Expenses relating to securities registered on behalf of the Investors
shall be borne by the Investors.

 

2.4.    Registration Procedures. In the case of each registration of Registrable
Securities effected by the Company pursuant to Section 2.1 hereof, the Company
shall keep the Investors advised as to the initiation of each such registration
and as to the status thereof. The Company shall use its reasonable best efforts,
within the limits set forth in this Section 2.4, to:

 

(a)    prepare and file with the Commission such amendments and supplements to
such Registration Statement and the prospectuses used in connection with such
Registration Statement as may be necessary to keep such Registration Statement
effective and current and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement;

 

(b)    furnish to the Investors such numbers of copies of a prospectus,
including preliminary prospectuses, in conformity with the requirements of the
Securities Act, and such other documents as the Investors may reasonably request
in order to facilitate the disposition of Registrable Securities;

 

(c)    use its reasonable best efforts to register and qualify the Registrable
Securities covered by such Registration Statement under such other securities or
blue sky laws of such jurisdictions in the United States as shall be reasonably
requested by the Investors, provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions;

 

(d)    in the event of any underwritten public offering, and subject
to Section 2.2(d), enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter of such
offering and take such other usual and customary action as the Investors may
reasonably request in order to facilitate the disposition of such Registrable
Securities;

 

(e)    notify the Investors at any time when a prospectus relating to a
Registration Statement covering any Registrable Securities is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing. The Company
shall use its reasonable best efforts to amend or supplement such prospectus in
order to cause such prospectus not to include any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
then existing;

 



 

 

 

(f)    provide a transfer agent and registrar for all Registrable Securities
registered pursuant to such Registration Statement and, if required, a CUSIP
number for all such Registrable Securities, in each case not later than the
effective date of such registration;

 

(g)    if requested by an Investor, use reasonable best efforts to cause the
Company’s transfer agent to remove any restrictive legend from any Registrable
Securities, within two business days following such request;

 

(h)    cause to be furnished, at the request of the Investors, on the date that
Registrable Securities are delivered to underwriters for sale in connection with
an underwritten offering pursuant to this Agreement, (i) an opinion, dated such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, and (ii) a
letter or letters from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters; and

 

(i)    cause all such Registrable Securities included in a Registration
Statement pursuant to this Agreement to be listed on each securities exchange or
other securities trading markets on which Common Stock is then listed.

 

2.5.    The Investors Obligations.

 

(a)    Discontinuance of Distribution. The Investors agree that, upon receipt of
any notice from the Company of the occurrence of any event of the kind described
in Section 2.4(e) hereof, the Investors shall immediately discontinue
disposition of Registrable Securities pursuant to any Registration Statement
covering such Registrable Securities until the Investors’ receipt of the copies
of the supplemented or amended prospectus contemplated by Section 2.4(e) hereof
or receipt of notice that no supplement or amendment is required and that the
Investors’ disposition of the Registrable Securities may be resumed. The Company
may provide appropriate stop orders to enforce the provisions of
this Section 2.5(a).

  

(b)    Compliance with Prospectus Delivery Requirements. The Investors covenant
and agree that they shall comply with the prospectus delivery requirements of
the Securities Act as applicable to them or an exemption therefrom in connection
with sales of Registrable Securities pursuant to any Registration Statement
filed by the Company pursuant to this Agreement.

 

(c)    Notification of Sale of Registrable Securities. The Investors covenant
and agree that they shall notify the Company following the sale of Registrable
Securities to a third party as promptly as reasonably practicable, and in any
event within thirty (30) days, following the sale of such Registrable
Securities.

  

 

 

 

2.6.    Indemnification.

 

(a)    To the extent permitted by law, the Company shall indemnify the
Investors, and, as applicable, their officers, directors, and constituent
partners, legal counsel for each Investor and each Person controlling the
Investors, with respect to which registration, related qualification, or related
compliance of Registrable Securities has been effected pursuant to this
Agreement, and each underwriter, if any, and each Person who controls any
underwriter within the meaning of the Securities Act against all claims, losses,
damages, or liabilities (or actions in respect thereof) to the extent such
claims, losses, damages, or liabilities arise out of or are based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus or other document (including any related Registration Statement)
incident to any such registration, qualification, or compliance, or (ii) any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any state securities
law applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification, or compliance;
and the Company shall pay as incurred to the Investors, each such underwriter,
and each Person who controls the Investors or underwriter, any legal and any
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability, or action; provided, however, that the
indemnity contained in this Section 2.6(a) shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability, or action if settlement
is effected without the consent of the Company (which consent shall not
unreasonably be withheld); and provided, further, that the Company shall not be
liable in any such case to the extent that any such claim, loss, damage,
liability, or expense arises out of or is based upon any violation by such
Investor of the obligations set forth in Section 2.5 hereof or any untrue
statement or omission contained in such prospectus or other document based upon
written information furnished to the Company by the Investors, such underwriter,
or such controlling Person and stated to be for use therein.

 

(b)    To the extent permitted by law, each Investor (severally and not jointly)
shall, if Registrable Securities held by such Investor are included for sale in
the registration and related qualification and compliance effected pursuant to
this Agreement, indemnify the Company, each of its directors, each officer of
the Company who signs the applicable Registration Statement, each legal counsel
and each underwriter of the Company’s securities covered by such a Registration
Statement, each Person who controls the Company or such underwriter within the
meaning of the Securities Act against all claims, losses, damages, and
liabilities (or actions in respect thereof) arising out of or based upon (i) any
untrue statement (or alleged untrue statement) of a material fact contained in
any such Registration Statement, or related document, or (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by such Investor of Section 2.5 hereof, the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law applicable to such Investor and relating to action or inaction
required of such Investor in connection with any such registration and related
qualification and compliance, and shall pay as incurred to such persons, any
legal and any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability, or action,
in each case only to the extent that such untrue statement (or alleged untrue
statement) or omission (or alleged omission) is made in (and such violation
pertains to) such Registration Statement or related document in reliance upon
and in conformity with written information furnished to the Company by such
Investor and stated to be specifically for use therein; provided, however, that
the indemnity contained in this Section 2.6(b) shall not apply to amounts paid
in settlement of any such claim, loss, damage, liability, or action if
settlement is effected without the consent of such Investor (which consent shall
not unreasonably be withheld); provided, further, that such Investor’s liability
under this Section 2.6(b) (when combined with any amounts such Investor is
liable for under Section 2.6(d)) shall not exceed such Investor’s net proceeds
from the offering of securities made in connection with such registration.

 



 

 

 

(c)    Promptly after receipt by an indemnified party under this Section 2.6 of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under
this Section 2.6, notify the indemnifying party in writing of the commencement
thereof and generally summarize such action. The indemnifying party shall have
the right to participate in and to assume the defense of such
claim; provided, however, that the indemnifying party shall be entitled to
select counsel for the defense of such claim with the approval of any parties
entitled to indemnification, which approval shall not be unreasonably withheld;
provided further, however, that if either party reasonably determines that there
may be a conflict between the position of the Company and the Investors in
conducting the defense of such action, suit, or proceeding by reason of
recognized claims for indemnity under this Section 2.6, then counsel for such
party shall be entitled to conduct the defense to the extent reasonably
determined by such counsel to be necessary to protect the interest of such
party. The failure to notify an indemnifying party promptly of the commencement
of any such action, if prejudicial to the ability of the indemnifying party to
defend such action, shall relieve such indemnifying party, to the extent so
prejudiced, of any liability to the indemnified party under this Section 2.6,
but the omission so to notify the indemnifying party shall not relieve such
party of any liability that such party may have to any indemnified party
otherwise than under this Section 2.6.

 

(d)    If the indemnification provided for in this Section 2.6 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage, or expense referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party
hereunder, shall contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage, or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the statements or omissions that resulted in such loss, liability, claim,
damage, or expense as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such statement or omission. In no event,
however, shall (i) any amount due for contribution hereunder be in excess of the
amount that would otherwise be due under Section 2.6(a) or Section 2.6(b), as
applicable, based on the limitations of such provisions and (ii) a Person guilty
of fraudulent misrepresentation (within the meaning of the Securities Act) be
entitled to contribution from a Person who was not guilty of such fraudulent
misrepresentation.

 



 

 

 

(e)    Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in the underwriting agreement shall
control; provided, however, that the failure of the underwriting agreement to
provide for or address a matter provided for or addressed by the foregoing
provisions shall not be a conflict between the underwriting agreement and the
foregoing provisions.

 

(f)    The obligations of the Company and the Investors under
this Section 2.6 shall survive the completion of any offering of Registrable
Securities in a Registration Statement under this Agreement or otherwise.

 

2.7.    Information. The Investors shall furnish to the Company such information
regarding the Investors and the distribution proposed by the Investors as the
Company may reasonably request and as shall be reasonably required in connection
with any registration referred to in this Agreement. The Investors agree to, as
promptly as practicable (and in any event prior to any sales made pursuant to a
prospectus), furnish to the Company all information required to be disclosed in
order to make the information previously furnished to the Company by the
Investors not misleading. The Investors agree to keep confidential the receipt
of any notice received pursuant to Section 2.4(e) and the contents thereof,
except as required pursuant to applicable law. Notwithstanding anything to the
contrary herein, the Company shall be under no obligation to name the Investors
in any Registration Statement if the Investors have not provided the information
required by this Section 2.7 with respect to the Investors as a selling
securityholder in such Registration Statement or any related prospectus.

 

2.8.    Rule 144 Requirements. With a view to making available to the Investors
the benefits of Rule 144 promulgated under the Securities Act and any other rule
or regulation of the Commission that may at any time permit the Investors to
sell Registrable Securities to the public without registration, the Company
agrees to use its reasonable best efforts to:

 

(a)    make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act at all times after the date
hereof;

 

(b)    file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;

 

(c)    prior to the filing of the Registration Statement or any amendment
thereto (whether pre-effective or post-effective), and prior to the filing of
any prospectus or prospectus supplement related thereto, to provide the
Investors with copies of all of the pages thereof (if any) that reference the
Investors; and

 

(d)    furnish to any Investor, so long as the Investor owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested by an Investor in availing itself of any rule or regulation
of the Commission which permits an Investor to sell any such securities without
registration.

 



 

 



 

Section 3.

Miscellaneous

 

3.1.    Amendment. No amendment, alteration or modification of any of the
provisions of this Agreement shall be binding unless made in writing and signed
by each of the Company and the Investors.

 

3.2.    Injunctive Relief. It is hereby agreed and acknowledged that it shall be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that in
the event of any such failure, an aggrieved Person shall be irreparably damaged
and shall not have an adequate remedy at law. Any such Person shall, therefore,
be entitled (in addition to any other remedy to which it may be entitled in law
or in equity) to injunctive relief, including, without limitation, specific
performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

 

3.3.    Notices. All notices required or permitted under this Agreement must be
in writing and sent to the address or facsimile number identified below. Notices
must be given: (a) by personal delivery, with receipt acknowledged; (b) by
facsimile followed by hard copy delivered by the methods under clause
(c) or (d); (c) by prepaid certified or registered mail, return receipt
requested; or (d) by prepaid reputable overnight delivery service. Notices shall
be effective upon receipt. Either party may change its notice address by
providing the other party written notice of such change. Notices shall be
delivered as follows:

 

      If to the Investors:   At such Investor’s address as set forth on Schedule
A hereto     If to the Company:  

Idera Pharmaceuticals, Inc.

505 Eagleview Blvd., Suite 212

Exton, Pennsylvania 19341

Attn: Chief Financial Officer
Attn: General Counsel



    with a copy to:  

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103-2921

Attn: Joanne R. Soslow, Esq.



 

3.4.    Governing Law; Jurisdiction; Venue; Jury Trial.

 

(a)    This Agreement shall be governed by, and construed in accordance with,
the law of the State of New York without giving effect to any choice or conflict
of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

 



 

 

 

(b)    Each of the Company and the Investors irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of New York sitting in the Borough of Manhattan, New York
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement and the transactions contemplated herein,
or for recognition or enforcement of any judgment, and each of the Company and
the Investors irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such New York
state court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the Company and the Investors hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(c)    Each of the Company and the Investors irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement and the transactions contemplated
herein in any court referred to in Section 3.4(b) hereof. Each of the Company
and the Investors hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)    EACH OF THE COMPANY AND THE INVESTORS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH OF THE COMPANY AND THE INVESTORS
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT EACH OF THE COMPANY AND THE INVESTORS HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

3.5.    Successors, Assigns and Transferees. Any and all rights, duties and
obligations hereunder shall not be assigned, transferred, delegated or
sublicensed by any party hereto without the prior written consent of the other
party; provided, however, that the Investors shall be entitled to transfer
Registrable Securities to one or more of their affiliates and, solely in
connection therewith, may assign their rights hereunder in respect of such
transferred Registrable Securities, in each case, so long as such Investor is
not relieved of any liability or obligations hereunder, without the prior
consent of the Company. Any transfer or assignment made other than as provided
in the first sentence of this Section 3.5 shall be null and void. Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
permitted assigns, heirs, executors and administrators of the parties hereto.
The Company shall not consummate any recapitalization, merger, consolidation,
reorganization or other similar transaction whereby stockholders of the Company
receive (either directly, through an exchange, via dividend from the Company or
otherwise) equity (the “Other Equity”) in any other entity (the “Other Entity”)
with respect to Registrable Securities hereunder, unless prior to the
consummation thereof, the Other Entity assumes, by written instrument, the
obligations under this Agreement with respect to such Other Equity as if such
Other Equity were Registrable Securities hereunder.

 



 

 

 

3.6.    Entire Agreement. This Agreement, together with any exhibits hereto,
constitute the entire agreement between the parties relating to the subject
matter hereof and all previous agreements or arrangements between the parties,
written or oral, relating to the subject matter hereof are superseded.

 

3.7.    Waiver. No failure on the part of either party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.

 

3.8.    Severability. If any part of this Agreement is declared invalid or
unenforceable by any court of competent jurisdiction, such declaration shall not
affect the remainder of the Agreement and the invalidated provision shall be
revised in a manner that shall render such provision valid while preserving the
parties’ original intent to the maximum extent possible.

 

3.9.    Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs and exhibits shall, unless otherwise provided, refer to sections and
paragraphs hereof and exhibits attached hereto.

 

3.10.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties that
execute such counterparts (including by facsimile or other electronic means),
and all of which together shall constitute one instrument.

 

3.11.    Term and Termination. The Investors’ rights to demand the registration
of the Registrable Securities under this Agreement, as well as the Company’s
obligations hereunder other than pursuant to Section 2.6 hereof, shall terminate
automatically once all Registrable Securities cease to be Registrable Securities
pursuant to the terms of of this Agreement.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

 

  IDERA PHARMACEUTICALS, INC.           By:                                  
Name:   Title:

 

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement effective as of the day, month and year first above written.

 

  667, L.P.       By:  BAKER BROS. ADVISORS LP, management company and
investment adviser to 667, L.P., pursuant to authority granted to it by Baker
Biotech Capital, L.P., general partner  to 667, L.P., and not as the general
partner.       By:                                      BAKER BROTHERS LIFE
SCIENCES, L.P.       By:  BAKER BROS. ADVISORS LP, management company and
investment adviser to Baker Brothers Life Sciences, L.P., pursuant to authority
granted to it by Baker Brothers Life Sciences Capital, L.P., general partner  to
Baker Brothers Life Sciences, L.P., and not as the general partner.         By:
     

  

[Signature Page to Registration Rights Agreement]

 



 

 

 

Schedule A

 

The Investors

 

667, L.P.

BAKER BROTHERS LIFE SCIENCES, L.P.

 



 

 

 

 

Exhibit D

 

Voting Agreement



 

 

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is entered into as of December 23,
2019, by and among the investors who are signatories hereto (each, an “Investor”
and collectively, the “Investors”) and Idera Pharmaceuticals, Inc., a Delaware
corporation (the “Company”). Capitalized terms used herein but not otherwise
defined shall have the meaning given to them in the Purchase Agreement (as
defined below).

 

BACKGROUND

 

The execution and delivery of this Agreement by the Investors is a material
inducement to the willingness of the Company to enter into that certain
Securities Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), by and among the Company and the Investors, pursuant to which,
subject to the terms and conditions set forth in the Purchase Agreement, the
Investors may purchase Securities.

 

In consideration of the promises and the covenants and agreements set forth in
the Purchase Agreement and in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.    Shares Subject to this Agreement. The Investors each agree to hold all
shares of voting capital stock of the Company registered in their respective
names or beneficially owned by them and/or over which they exercise voting
control as of the date of this Agreement and any other shares of voting capital
stock of the Company legally or beneficially held or acquired by them after the
date hereof or over which they exercise voting control (the “Shares”) subject
to, and to vote the Shares in accordance with, the provisions of this Agreement.

 

2.    Agreement to Vote Shares.

 

(a)    In any annual, special or adjourned meeting of the stockholders of the
Company at which the matter covered by the Required Shareholder Approval are
presented to the Company’s stockholders for approval, each Investor agrees that
it will vote, by proxy or otherwise, its Shares (i) in favor of such matter and
any matter that would reasonably be expected to facilitate such Required
Shareholder Approval, and (ii) against approval of any proposal made in
opposition to such matters. Each Investor shall retain at all times the right to
vote its Shares in its sole discretion and without any other limitation on those
matters other than those set forth in clauses (i) and (ii) of this Section 2(a)
that are at any time or from time to time presented for consideration to the
Company’s stockholders generally.

 

(b)    In the event that a meeting of the stockholders of the Company is held,
each Investor shall, or shall cause the holder of record on any applicable
record date to, appear at such meeting or otherwise cause such Investor’s Shares
to be counted as present thereat for purposes of establishing a quorum.

 



 

 

 

3.    Representations, Warranties and Other Covenants of Investor. Each
Investor, as to itself and not with respect to any other Investor, hereby
represents, warrants and covenants to the Company as follows:

  

(a)    Such Investor has all requisite power, legal capacity and authority to
enter into this Agreement. This Agreement has been duly executed and delivered
by Investor and, assuming the due authorization, execution and delivery of this
Agreement by the Company, constitutes a valid and binding obligation of
Investor, enforceable against Investor in accordance with its terms, except as
limited by (a) applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally, and (b) laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(b)    The execution, delivery and performance of this Agreement by such
Investor will not (i) conflict with, require a consent, waiver or approval
under, or result in a breach of or default under, any of the terms of any
agreement to which Investor is a party or by which any of such Investor’s assets
are bound or (ii) violate any order, writ, injunction, decree, judgment or any
applicable law applicable to such Investor or any of its assets, except for any
such conflict, violation or any failure to obtain such consent, waiver or
approval that would not result in such Investor being able to perform its
obligations under this Agreement.

 

(c)    Such Investor shall not, directly or indirectly, take any action that
would make any representation or warranty contained herein untrue or incorrect
in any material respects or in any way have the effect of restricting, limiting,
interfering with, preventing or disabling such Investor from performing his, her
or its obligations in any material respects under this Agreement.

 

4.    No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in the Company any direct or indirect ownership or incidence of
ownership of or with respect to any Shares.

 

5.    Miscellaneous.

 

(a)    Notices. All notices, requests, and other communications hereunder shall
be in writing and will be deemed to have been duly given and received (a) when
personally delivered, (b) when sent by facsimile or email upon confirmation of
receipt, (c) one business day after the day on which the same has been delivered
prepaid to a nationally recognized courier service, or (d) five business days
after the deposit in the United States mail, registered or certified, return
receipt requested, postage prepaid, in each case addressed, as to the Company,
to:

 

Idera Pharmaceuticals, Inc.   with copy to: 505 Eagleview Blvd., Suite 212  
Morgan, Lewis & Bockius LLP Exton, Pennsylvania 19341   1701 Market Street Attn:
General Couunsel   Philadelphia, Pennsylvania 19103-2921     Attn: Joanne R.
Soslow, Esq.     Morgan, Lewis & Bockius LLP

 

and as to any Investor, at the address set forth below such Investor’s signature
on the signature pages of this Agreement. Any party hereto from time to time may
change its address, facsimile number, or other information for the purpose of
notices to that party by giving notice specifying such change to the other
parties hereto. Each Investor and the Company may each agree in writing to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures reasonably approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

 

 

 

(b)    Amendments; Waiver. This Agreement may be amended by the parties hereto,
and the terms and conditions hereof may be waived, only by an instrument in
writing and signed by the Company and the Investors. The failure of any party
hereto to exercise any right, power or remedy provided under this Agreement or
otherwise available in respect of this Agreement at law or in equity, or to
insist upon compliance by any other party with its obligation under this
Agreement, and any custom or practice of the parties at variance with the terms
of this Agreement, shall not constitute a waiver by such party of such party’s
right to exercise any such or other right, power or remedy or to demand such
compliance.

 

(c)    Rules of Construction. The parties hereto hereby waive the application of
any law, regulation, holding or rule of construction providing that ambiguities
in an agreement or other document will be construed against the party drafting
such agreement or document.

 

(d)    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties hereto; it being understood that all parties
need not sign the same counterpart.

 

(e)    Specific Performance; Injunctive Relief. The parties hereto agree that
the Company will be irreparably harmed and that there will be no adequate remedy
at law for a violation of any of the covenants or agreements of any Investor set
forth herein. Therefore, it is agreed that, in addition to any other remedies
that may be available to the Company upon any such violation of this Agreement,
the Company and the Investors shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to the Company or the Investors at law or in equity and each Investor
hereby waives any and all defenses which could exist in its favor in connection
with such enforcement and waives any requirement for the security or posting of
any bond in connection with such enforcement.

 

(f)    Additional Documents. Investor shall execute and deliver any additional
documents necessary or desirable in the reasonable opinion of the Company to
carry out the purpose and intent of this Agreement.

 

(g)    Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and the application of such provision to other
persons or circumstances shall be interpreted so as reasonably to effect the
intent of the parties hereto. The parties hereto further agree to use their
commercially reasonable efforts to replace such void or unenforceable provision
of this Agreement with a valid and enforceable provision that shall achieve, to
the extent possible, the economic, business and other purposes of such void or
unenforceable provision.

 



 

 

 

(h)    Governing Law; Consent to Jurisdiction. This Agreement, and the
provisions, rights, obligations, and conditions set forth herein, and the legal
relations between the parties hereto, including all disputes and claims, whether
arising in contract, tort, or under statute, shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
its conflict of law provisions.

 

(i)    Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring the expenses.

 

(j)    Termination. This Agreement shall terminate and shall have no further
force or effect from and after the earlier to occur of (i) date upon which the
Company receives the Required Shareholder Approval, (ii) the termination of the
Purchase Agreement in accordance with its terms and (iii) December 31, 2020, and
thereafter there shall be no liability or obligation on the part of the
Investors, provided, that no such termination shall relieve any party from
liability for any willful or intentional breach of this Agreement prior to such
termination.

 

(k)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

  

 

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this VOTING AGREEMENT to be
executed as of the date first written above.

  

  IDERA PHARMACEUTICALS, INC.        By:                                Name:  
Title:

 



 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this VOTING AGREEMENT to be
executed as of the date first written above.

 

  667, L.P.       By:  BAKER BROS. ADVISORS LP, management company and
investment adviser to 667, L.P., pursuant to authority granted to it by Baker
Biotech Capital, L.P., general partner  to 667, L.P., and not as the general
partner.       By:                                                             
  BAKER BROTHERS LIFE SCIENCES, L.P.       By:  BAKER BROS. ADVISORS LP,
management company and investment adviser to Baker Brothers Life Sciences, L.P.,
pursuant to authority granted to it by Baker Brothers Life Sciences Capital,
L.P., general partner  to Baker Brothers Life Sciences, L.P., and not as the
general partner.     By:  

  

 

